--------------------------------------------------------------------------------

Exhibit 10.1


DAIMLER TRUCKS RETAIL TRUST 2020-1,

as Issuer,
 
DAIMLER RETAIL RECEIVABLES LLC, 
as Depositor,
 
and
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC, 
as Seller and as Servicer




SALE AND SERVICING AGREEMENT


Dated as of March 1, 2020







--------------------------------------------------------------------------------

TABLE OF CONTENTS
   
Page
     
ARTICLE ONE
DEFINITIONS
 
Section 1.01.
Capitalized Terms; Rules of Usage
2
     
ARTICLE TWO
CONVEYANCE OF TRUST PROPERTY
Section 2.01.
Conveyance of Trust Property
3
Section 2.02.
Representations and Warranties of the Seller as to the Receivables
4
Section 2.03.
Representations and Warranties of the Depositor as to the Receivables
4
Section 2.04.
Representations and Warranties as to Security Interests
5
Section 2.05.
Repurchase of Receivables Upon Breach
6
Section 2.06.
Custody of Receivable Files
7
Section 2.07.
Duties of Servicer as Custodian
8
Section 2.08.
Instructions; Authority to Act
9
Section 2.09.
Indemnification by Custodian
9
Section 2.10.
Effective Period and Termination
9
     
ARTICLE THREE
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
   
Section 3.01.
Duties of Servicer
10
Section 3.02.
Delegation of Duties; Subservicers
11
Section 3.03.
Collection of Receivable Payments; Modification of Receivables
12
Section 3.04.
Realization Upon Receivables
12
Section 3.05.
Maintenance of Physical Damage Insurance Policies
12
Section 3.06.
Maintenance of Security Interests in Financed Equipment
13
Section 3.07.
Covenants of Servicer
13
Section 3.08.
Purchase of Receivables Upon Breach
14
Section 3.09.
Servicing Compensation; Payment of Certain Expenses by Servicer
14
Section 3.10.
Investor Report
14
Section 3.11.
Annual Statement as to Compliance; Notice of Servicer Termination Events
14
Section 3.12.
Annual Accountants’ Report
15
Section 3.13.
Access to Certain Documentation and Information Regarding Receivables
16
Section 3.14.
Reports to the Commission
16
Section 3.15.
Reports to Rating Agencies
16
Section 3.16.
Asset Representations Review
16



i

--------------------------------------------------------------------------------

    Page
     
Section 3.17.
Dispute Resolution
17
     
ARTICLE FOUR
DISTRIBUTIONS; RESERVE FUND;  STATEMENTS TO SECURITYHOLDERS
 
Section 4.01.
Establishment of Accounts
21
Section 4.02.
Reserve Fund
22
Section 4.03.
Monthly Remittance Condition
23
Section 4.04.
Collections
23
Section 4.05.
Application of Collections
23
Section 4.06.
Advances
24
Section 4.07.
Additional Deposits
24
Section 4.08.
Determination Date Calculations; Application of Available Funds
25
Section 4.09.
Statements to Securityholders
26
     
ARTICLE FIVE
THE DEPOSITOR
 
Section 5.01.
Representations and Warranties of Depositor
27
Section 5.02.
Liability of Depositor; Indemnities
28
Section 5.03.
Merger, Consolidation or Assumption of the Obligations of Depositor
30
Section 5.04.
Limitation on Liability of Depositor and Others
30
Section 5.05.
Depositor Not to Resign
30
Section 5.06.
Depositor May Own Securities
30
Section 5.07.
Covenants of Depositor
31      
ARTICLE SIX
THE SERVICER
 
Section 6.01.
Representations and Warranties of Servicer
32
Section 6.02.
Liability of Servicer; Indemnities
33
Section 6.03.
Merger or Consolidation of, or Assumption of the Obligations of Servicer
35
Section 6.04.
Limitation on Liability of Servicer and Others
35
Section 6.05.
MBFS USA Not to Resign as Servicer
35
Section 6.06.
Servicer May Own Securities
36
     
ARTICLE SEVEN
SERVICER TERMINATION EVENTS
 
Section 7.01.
Servicer Termination Events
37
Section 7.02.
Appointment of Successor Servicer
38



ii

--------------------------------------------------------------------------------

    Page
     
Section 7.03.
Effect of Servicing Transfer
39
Section 7.04.
Notification to Noteholders and Rating Agencies
40
Section 7.05.
Waiver of Past Servicer Termination Events
40
Section 7.06.
Repayment of Advances
40
     
ARTICLE EIGHT
TERMINATION
 
Section 8.01.
Optional Purchase of All Receivables
41
Section 8.02.
Termination
41
     
ARTICLE NINE
EXCHANGE ACT REPORTING
 
Section 9.01.
Further Assurances
42
Section 9.02.
Form 10-D Filings
42
Section 9.03.
Form 8-K Filings
42
Section 9.04.
Form 10-K Filings
43
Section 9.05.
Report on Assessment of Compliance and Attestation
43
Section 9.06.
Back-up Sarbanes-Oxley Certification
43
Section 9.07.
Representations and Warranties
44
Section 9.08.
Indemnification
44
     
ARTICLE TEN
MISCELLANEOUS
 
Section 10.01.
Amendment
46
Section 10.02.
Protection of Title to Issuer
47
Section 10.03.
Notices
49
Section 10.04.
Assignment
50
Section 10.05.
Severability
50
Section 10.06.
Further Assurances
50
Section 10.07.
No Waiver; Cumulative Remedies
50
Section 10.08.
Successors and Assigns; Third-Party Beneficiaries
50
Section 10.09.
Actions by Securityholders
50
Section 10.10.
Counterparts
51
Section 10.11.
Table of Contents and Headings
51
Section 10.12.
GOVERNING LAW
51
Section 10.13.
WAIVER OF JURY TRIAL
51
Section 10.14.
No Petition
51
Section 10.15.
No Recourse
51



iii

--------------------------------------------------------------------------------

  Page
 
SCHEDULES
 
Schedule A  Location of Receivable Files
SA-1
Schedule B  Item 1119 Parties
SB-1
Schedule C  Servicing and Disclosures Items
SC-1
Schedule D  Performance Certification (Servicer)
SD-1
   
EXHIBITS
 
Exhibit A  Representations and Warranties as to the Receivables
A-1
Exhibit B  Form of Investor Report
B-1
   
APPENDICES
 
Appendix A – Usage and Definitions
AA-1



iv

--------------------------------------------------------------------------------


This SALE AND SERVICING AGREEMENT, dated as of March 1, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among DAIMLER RETAIL RECEIVABLES LLC, a Delaware limited
liability company (the “Depositor”), MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a
Delaware limited liability company (“MBFS USA”), as seller (in such capacity,
the “Seller”) and as servicer (in such capacity, the “Servicer”), and DAIMLER
TRUCKS RETAIL TRUST 2020-1, a Delaware statutory trust, as issuer (the
“Issuer”).
 
WHEREAS, the Issuer desires to purchase from the Depositor a pool of Receivables
arising in connection with installment sales contracts and loans secured by
trucking and transportation equipment purchased or originated by the Seller in
the ordinary course of its business and sold to the Depositor;
 
WHEREAS, the Depositor is willing to sell the Receivables to the Issuer pursuant
to the terms hereof; and
 
WHEREAS, the Servicer is willing to service the Receivables pursuant to the
terms hereof.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
1

--------------------------------------------------------------------------------


ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.          Capitalized Terms; Rules of Usage.  Capitalized terms
used herein that are not otherwise defined shall have the meanings ascribed
thereto in Appendix A.  Appendix A also contains rules as to usage applicable to
this Agreement.
 
2

--------------------------------------------------------------------------------



ARTICLE TWO
 
CONVEYANCE OF TRUST PROPERTY
 
Section 2.01.          Conveyance of Trust Property.
 
(a)          In consideration of the Issuer’s delivery to or upon the order of
the Depositor on the Closing Date of authenticated Notes, in authorized
denominations in an aggregate principal amount equal to the Initial Note
Balance, and authenticated Certificates, the Depositor hereby irrevocably sells,
transfers, assigns and otherwise conveys to the Issuer, without recourse
(subject to the obligations of the Depositor set forth herein), all right, title
and interest of the Depositor, whether now owned or existing or hereafter
acquired or arising, and wheresoever located, in, to and under the following:
 
(i)        the Receivables and all amounts due and collected on or in respect of
the Receivables (including proceeds of the repurchase of Receivables by the
Seller pursuant to Section 2.05 of this Agreement or Section 3.04 of the
Receivables Purchase Agreement or the purchase of Receivables by the Servicer
pursuant to Sections 3.03, 3.08 or 8.01 of this Agreement) after the Cutoff
Date;
 
(ii)       the security interests (including in the Financed Equipment) granted
by the Obligors pursuant to the Receivables and any other interest of the
Depositor in such Financed Equipment;
 
(iii)      all proceeds from claims on any insurance policies relating to the
Receivables, the related Financed Equipment or the related Obligors;
 
(iv)      the Receivable Files that relate to the Receivables;
 
(v)       the Collection Account, the Note Payment Account, the Reserve Fund and
all amounts, securities, Financial Assets, investments and other property
deposited in or credited to any of the foregoing and all proceeds thereof;
 
(vi)      all rights of the Depositor, but none of the obligations, under the
Receivables Purchase Agreement and the First-Tier Assignment, including the
right to require the Seller to repurchase Receivables from the Issuer;
 
(vii)     the right to realize upon any property (including the right to receive
future Net Liquidation Proceeds and Recoveries) that shall have secured a
Receivable and have been repossessed by or on behalf of the Issuer; and
 
(viii)    all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing, and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all accounts, accounts
receivable, general intangibles, chattel paper, documents, money, investment
property, deposit accounts, letters of credit, letter of credit rights,
insurance proceeds, condemnation awards, notes, drafts, acceptances, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitutes all or part of, or
is included in, the proceeds of any of the foregoing.
 
3

--------------------------------------------------------------------------------

(b)          The Depositor and the Issuer intend that the transfer of Trust
Property contemplated by Section 2.01(a) constitute a sale of the Trust Property
from the Depositor to the Issuer, conveying good title to the Trust Property
free and clear of any Liens and, in the event of the filing of a bankruptcy
petition by or against the Depositor under any Insolvency Law, that the Trust
Property shall not be part of the Depositor’s estate.  In the event, however,
that any such transfer is deemed to be a pledge, the Depositor hereby grants to
the Issuer a first priority security interest in all of the Depositor’s right,
title and interest in, to and under such Trust Property, and all proceeds
thereof, to secure the payment of the Notes and accrued interest thereon and all
other amounts owing under the Basic Documents and in such event, this Agreement
shall constitute a security agreement under Applicable Law.
 
(c)          The sales, transfers, assignments and conveyances of Trust Property
made under this Section shall not constitute, and is not intended to result in,
an assumption by the Issuer of any obligation of the Depositor or the Seller to
the Obligors or any other Person in connection with the Receivables and the
other Trust Property or any obligation of the Depositor or the Seller under any
agreement, document or instrument related thereto.
 
Section 2.02.          Representations and Warranties of the Seller as to the
Receivables.  The Seller has made, in the Receivables Purchase Agreement, each
of the representations and warranties as to the Receivables set forth in Exhibit
A.  The Issuer shall be deemed to have relied on such representations and
warranties in accepting the Receivables.  Such representations and warranties
speak as of the date of execution and delivery of this Agreement and as of the
Closing Date, except to the extent otherwise provided, but shall survive the
sale, transfer, assignment and conveyance of the Receivables to the Issuer
pursuant to this Agreement and the pledge of the Receivables to the Indenture
Trustee pursuant to the Indenture.  Pursuant to Section 2.01(a), the Depositor
has sold, transferred, assigned and otherwise conveyed to the Issuer, as part of
the Trust Property, its rights under the Receivables Purchase Agreement,
including its right to require the Seller to repurchase Receivables in
accordance with the Receivables Purchase Agreement upon a breach of such
representations and warranties.
 
The Seller hereby agrees that the Issuer shall have the right to enforce any and
all rights of the Depositor under the Receivables Purchase Agreement assigned to
the Issuer under this Agreement, including the right to require the Seller to
repurchase Receivables in accordance with the Receivables Purchase Agreement
upon a breach of the representations and warranties set forth in Exhibit A,
directly against the Seller as though the Issuer were a party to the Receivables
Purchase Agreement and that the Issuer shall not be obligated to enforce any
such right indirectly through the Depositor.
 
Section 2.03.          Representations and Warranties of the Depositor as to the
Receivables.  The Depositor makes the following representations and warranties
as to the Receivables on which the Issuer shall be deemed to have relied in
accepting the Receivables.  The representations and warranties speak as of the
date of execution and delivery of this Agreement and as of the Closing Date,
except to the extent otherwise provided, but shall survive the sale, transfer,
assignment and conveyance of the Receivables to the Issuer pursuant to this
Agreement and the pledge of the Receivables to the Indenture Trustee pursuant to
the Indenture.


4

--------------------------------------------------------------------------------


(a)            Title.  The Depositor has purchased the Receivables from the
Seller.  The Depositor intends that the transfer of the Receivables contemplated
by Section 2.01 constitute a sale of the Receivables from the Depositor to the
Issuer and that the beneficial interest in, and title to, the Receivables not be
part of the Depositor’s estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any Insolvency Law.
 
(b)            Security Interest Matters.  The Depositor has caused or will
cause prior to the Closing Date the filing of all appropriate financing
statements in the proper filing offices in the appropriate jurisdictions under
Applicable Law necessary to perfect the security interest in the Receivables
granted to the Issuer under this Agreement.  The security interest of the Seller
in each item of Financed Equipment has been validly assigned by the Depositor to
the Issuer.
 
(c)            Financing Statements.  All financing statements filed or to be
filed against the Depositor in favor of the Indenture Trustee (as assignee of
the Issuer) contain a statement substantially to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Indenture Trustee”.
 
(d)            No Transfer Restrictions.  The Depositor has not created,
incurred or suffered to exist any restriction on transferability of the
Receivables except for the restrictions on transferability imposed by this
Agreement.  The transfer of the Receivables and the Receivable Files by the
Depositor to the Issuer pursuant to this Agreement is not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.
 
Section 2.04.          Representations and Warranties as to Security Interests. 
The Depositor makes the following representations and warranties as to the
Receivables on which the Issuer shall be deemed to have relied in accepting the
Receivables.  The representations and warranties speak as of the date of
execution and delivery of this Agreement and as of the Closing Date, except to
the extent otherwise provided, but shall survive the sale, transfer, assignment
and conveyance of the Receivables to the Issuer pursuant to this Agreement and
the pledge of the Receivables to the Indenture Trustee pursuant to the
Indenture.
 
(a)          This Agreement creates a valid and continuing “security interest”
(as defined in the applicable UCC) in the Receivables in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Depositor.
 
(b)          The Depositor has taken all steps necessary to perfect its security
interest against the Obligor in the Financed Equipment.
 
(c)          The Receivables constitute “tangible chattel paper” or, in the case
of Receivables relating to Dealer Loans, “accounts”, instruments” or “payment
intangibles” within the meaning of the applicable UCC.


5

--------------------------------------------------------------------------------


(d)          The Depositor owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.
 
(e)          All original executed copies of each loan agreement or installment
sales contract that constitute or evidence those Receivables that constitute
tangible chattel paper have been delivered to the Servicer, as custodian for the
Issuer.
 
(f)           The Depositor has received a written acknowledgment from the
Servicer that the Servicer is holding the loan agreements and installment sales
contracts that constitute or evidence the Receivables solely on behalf and for
the benefit of the Issuer.
 
(g)          Other than the security interest granted to the Issuer pursuant to
this Agreement and the Indenture, the Depositor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables. 
The Depositor has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of collateral covering
the Receivables other than any financing statement relating to the security
interest granted to the Issuer hereunder or that has been terminated.  The
Depositor is not aware of any judgment or tax lien filings against the
Depositor.
 
(h)          None of the loan agreements or installment sales contracts that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned, or otherwise conveyed to any Person other
than the Issuer.
 
Section 2.05.          Repurchase of Receivables Upon Breach.
 
(a)          Investigation of Breach.  If an Authorized Officer of the Seller
(i) has knowledge of a breach of a representation or warranty made in Exhibit A
of this Agreement, (ii) receives notice from the Issuer or either Trustee of a
breach of any such representation or warranty, (iii) receives a Repurchase
Request from a Note Owner, a Noteholder or either Trustee for a Receivable or
(iv) receives a Review Report that indicates a Test Fail for a Receivable, the
Seller will investigate the related Receivable to confirm the breach and
determine if the breach has a material adverse effect on the interests of the
Issuer or Noteholders in such Receivable.  None of the Servicer, the Issuer,
either Trustee, the Administrator or the Asset Representations Reviewer will
have an obligation to investigate whether a breach of any representation or
warranty has occurred or whether any Receivable is required to be repurchased
under this Section.
 
(b)          Repurchase of Receivables; Payment of Purchase Price.  If a breach
of a representation or warranty made in Exhibit A of this Agreement has a
material adverse effect on the interests of the Issuer or Noteholders in a
Receivable, and if such breach shall not have been cured by the close of
business on the last day of the Collection Period which includes the 30th day
after the date on which the Seller becomes aware of, or receives written notice
from the Depositor, the Servicer, either Trustee, a Note Owner or a Noteholder
of, such breach, the Seller shall repurchase such Receivable from the Issuer as
of the close of business on the last day of such Collection Period by paying the
Purchase Amount to the Issuer on the Deposit Date related to such Collection
Period.


6

--------------------------------------------------------------------------------


(c)          Sale and Assignment of Repurchased Receivable.  When the Purchase
Amount is included in Available Collections for a Payment Date, the Issuer will,
without further action, be deemed to have sold and assigned to the Seller,
effective as of the last day of the Collection Period before the related
Collection Period, all of the Issuer’s right, title and interest in the related
Receivable repurchased by the Seller under this Section and all security and
documents relating to such Receivable.  The sale will not require any action by
the Issuer and will be without recourse, representation or warranty by the
Issuer except the representation that the Issuer owns such Receivable free and
clear of any Lien, other than Permitted Liens.  In connection with the sale, the
Servicer may take any action necessary or advisable to evidence the sale of such
Receivable, free from any Lien of the Issuer or the Indenture Trustee.
 
(d)          Repurchase Sole Remedy.  Subject to the provisions of Section 3.17,
the sole remedy of the Issuer, the Trustees, the Note Owners and the Noteholders
with respect to a breach of a representation or warranty set forth in Exhibit A
shall be to require the Seller to repurchase the related Receivable pursuant to
this Section and Section 3.04 of the Receivables Purchase Agreement.  Neither
Trustee shall have any duty to conduct an affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Receivable pursuant
to this Section or the eligibility of any Receivable for purposes of this
Agreement.
 
Section 2.06.          Custody of Receivable Files.
 
(a)          To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer hereby revocably appoints the Servicer
as its agent, and the Servicer hereby accepts such appointment, to act as
custodian, on behalf of the Issuer and the Indenture Trustee, of the following
documents or instruments which are hereby constructively delivered to the
Indenture Trustee, as pledgee of the Trust Property pursuant to the Indenture
with respect to each Receivable (collectively, a “Receivable File”):
 
(i)        the fully executed original of the Receivable;
 
(ii)       the original certificate of title for the related Financed Equipment
(or evidence that such certificate of title has been applied for) or such other
documents that the Seller or the Servicer shall keep on file, in accordance with
its customary practices and procedures, evidencing the security interest of the
Seller in such Financed Equipment;
 
(iii)      documents evidencing the commitment of the related Obligor to
maintain physical damage insurance covering the related Financed Equipment; and
 
(iv)      any and all other documents (including any computer file or disc or
microfiche) that the Seller or the Servicer shall keep on file, in accordance
with its customary practices and procedures, relating to the Receivable, the
related Obligor or the related Financed Equipment.
 
(b)          On the Closing Date, the Servicer shall deliver an Officer’s
Certificate to the Issuer and the Indenture Trustee confirming that the Servicer
has received, on behalf of the Issuer and the Indenture Trustee, all the
documents and instruments necessary for the Servicer to act as the agent of the
Issuer and the Indenture Trustee for the purposes set forth in this Section,
including the documents referred to herein, and the Issuer and the Indenture
Trustee are hereby authorized to rely on such Officer’s Certificate.


7

--------------------------------------------------------------------------------


Section 2.07.          Duties of Servicer as Custodian.
 
(a)          Safekeeping.  The Servicer, in its capacity as custodian, shall
hold the Receivable Files for the benefit of the Issuer and the Indenture
Trustee and maintain such accurate and complete accounts, records and computer
systems pertaining to each Receivable File as shall enable the Servicer and the
Issuer to comply with this Agreement and the Indenture Trustee to comply with
the Indenture.  In performing its duties as custodian, the Servicer shall act
with reasonable care, using that degree of skill and attention that it exercises
with respect to the files of comparable trucking and transportation equipment
installment sales contracts and loans that the Servicer services for itself or
others.  The Servicer shall conduct, or cause to be conducted, in accordance
with its customary practices and procedures, periodic examinations of the files
of all receivables owned or serviced by it, which shall include the Receivable
Files held by it under this Agreement, and of the related accounts, records and
computer systems, in such a manner as shall enable the Issuer or the Indenture
Trustee to verify the accuracy of the Servicer’s record keeping as it relates to
the Receivables.  The Servicer shall promptly report to the Trustees any failure
on its part to hold the Receivable Files and to maintain its accounts, records
and computer systems as herein provided and promptly take appropriate action to
remedy any such failure.  Nothing herein shall be deemed to require an initial
review or any periodic review of the Receivable Files by the Issuer or the
Trustees, and neither the Issuer nor the Trustees shall be liable or responsible
for any action or failure to act by the Servicer in its capacity as custodian
hereunder.
 
(b)          Maintenance of and Access to Records.  The Servicer shall maintain
each Receivable File at one of the locations specified in Schedule A or at such
other location as shall be specified to the Issuer and the Indenture Trustee by
the Servicer from time to time.  The Servicer may temporarily move individual
Receivable Files or any portion thereof without notice as necessary to conduct
collection and other servicing activities in accordance with its customary
practices and procedures.  The Servicer shall make available to the Issuer and
the Indenture Trustee or its duly authorized representatives, attorneys or
auditors a list of locations of the Receivables, the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours as the Issuer and the Indenture Trustee
shall reasonably request.
 
(c)          Release of Documents.  As soon as practicable after receiving
written instructions from the Indenture Trustee, the Servicer shall release any
document in the Receivable Files to the Indenture Trustee or its agent or
designee, as the case may be, at such place or places as the Indenture Trustee
may reasonably designate.  The Servicer shall not be responsible for any loss
occasioned by the failure of the Indenture Trustee to return any document or any
delay in so doing.
 
(d)          Title to Receivables.  The Servicer shall not at any time have, or
in any way attempt to assert, any interest in any Receivable held by it as
custodian hereunder or in the related Receivable File, other than for collecting
or enforcing such Receivable for the benefit of the Issuer.  The entire
equitable interest in such Receivable and the related Receivable File shall at
all times be vested in the Issuer.


8

--------------------------------------------------------------------------------


Section 2.08.          Instructions; Authority to Act.  The Servicer shall be
deemed to have received proper instructions with respect to the Receivable Files
upon its receipt of written instructions signed by a Responsible Officer of the
Indenture Trustee.  A certified copy of excerpts of authorizing resolutions of
the board of directors of the Indenture Trustee shall constitute conclusive
evidence of the authority of any such Responsible Officer to act and shall be
considered in full force and effect until receipt by the Servicer of written
notice to the contrary given by the Indenture Trustee.
 
Section 2.09.          Indemnification by Custodian.  The Servicer, in its
capacity as custodian of the Receivable Files, shall indemnify and hold harmless
the Issuer, the Trustees and each of their respective officers, directors,
employees and agents from and against any and all Expenses that may be imposed
on, incurred or asserted against the Issuer, the Trustees and each of their
respective officers, directors, employees and agents as the result of any
improper act or omission in any way relating to the maintenance and custody of
the Receivable Files by the Servicer, as custodian, including any Expenses
incurred by the relevant party in connection with the enforcement of the
Servicer’s indemnification or other obligations hereunder; provided, however,
that the Servicer shall not be liable for any portion of any such Expenses
resulting from the willful misfeasance, bad faith or negligence of either
Trustee.
 
Section 2.10.          Effective Period and Termination.  The Servicer’s
appointment as custodian shall become effective as of the Cutoff Date and shall
continue in full force and effect until terminated pursuant to this Section.  If
the Servicer shall resign as Servicer under Section 6.05, or if all of the
rights and obligations of the Servicer shall have been terminated under Section
7.01, the appointment of the Servicer as custodian hereunder may be terminated
by (i) the Issuer, with the consent of the Indenture Trustee, (ii) Holders of
Notes evidencing not less than 25% of the Note Balance of the Notes or, if the
Notes have been paid in full, by Certificateholders evidencing not less than 25%
of the aggregate Certificate Percentage Interests then outstanding or (iii) the
Indenture Trustee, with the consent of Holders of Notes evidencing not less than
25% of the Note Balance of the Notes, in each case by notice then given in
writing to the Depositor and the Servicer (with a copy to the Trustees if given
by the Noteholders or the Certificateholders).  As soon as practicable after any
termination of such appointment, the Servicer shall deliver, or cause to be
delivered, the Receivable Files and the related accounts and records maintained
by the Servicer to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place as the Indenture
Trustee may reasonably designate or, if the Notes have been paid in full, at
such place as the Owner Trustee may reasonably designate.
 
9

--------------------------------------------------------------------------------


ARTICLE THREE
 
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
 
Section 3.01.          Duties of Servicer.  The Servicer, acting alone or
through one or more subservicers to the extent permitted hereunder, for the
benefit of the Issuer, shall manage, service, administer and make collections on
the Receivables with reasonable care but in no event less than the care that the
Servicer exercises with respect to all comparable commercial trucking and
transportation equipment installment sales contracts and loans that it services
for itself or others.  The Servicer’s duties shall include collection and
posting of all payments, responding to inquiries of Obligors or by Governmental
Authorities with respect to the Receivables, investigating delinquencies,
sending payment statements to Obligors, reporting tax information to Obligors in
accordance with its customary practices, policing the collateral, accounting for
collections and furnishing monthly and annual statements to the Indenture
Trustee with respect to distributions, providing collection and repossession
services in the event of an Obligor default, generating United States federal
income tax information and performing the other duties specified herein.  The
Servicer shall have full power and authority to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable, it being understood, however, that the Servicer
shall at all times remain responsible to the Issuer and the Indenture Trustee
for the performance of its duties and obligations hereunder.  Subject to the
foregoing and to Section 3.02, the Servicer shall follow its customary
standards, policies, practices and procedures in performing its duties hereunder
as Servicer.  Without limiting the generality of the foregoing, the Servicer
shall be authorized and empowered to execute and deliver, on behalf of itself,
the Depositor, the Issuer, the Trustees, the Securityholders or any of them, any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge and all other comparable instruments, with respect to the
Receivables and the Financed Equipment.
 
The Servicer is hereby authorized to commence, in its own name or in the name of
the Issuer, a Proceeding to enforce a Receivable pursuant to Section 3.04 or to
commence or participate in a Proceeding (including a bankruptcy Proceeding)
relating to or involving a Receivable, including a Defaulted Receivable.  If the
Servicer commences or participates in such a Proceeding in its own name, the
Issuer shall thereupon be deemed to have automatically assigned, solely for the
purpose of collection on behalf of the party retaining an interest in such
Receivable, such Receivable and the other property conveyed to the Issuer
pursuant to Section 2.01 with respect to such Receivable to the Servicer for
purposes of commencing or participating in any such Proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer to execute
and deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such Proceeding.  If in any enforcement suit or Proceeding it shall be held that
the Servicer may not enforce a Receivable on the grounds that it shall not be a
real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and written direction, take steps
to enforce such Receivable, including bringing suit in the Servicer’s or the
Issuer’s name or the name of the Owner Trustee, the Indenture Trustee, the
Noteholders, the Certificateholders or any of them.
 
10

--------------------------------------------------------------------------------


The Owner Trustee, on behalf of the Issuer, shall furnish the Servicer with any
powers of attorney and other documents and take any other steps which the
Servicer may deem necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder.  The Servicer, at its
expense, shall obtain on behalf of the Issuer or the Owner Trustee all licenses,
if any, required by the laws of any jurisdiction to be held by the Issuer or the
Owner Trustee in connection with ownership of the Receivables and shall make all
filings and pay all fees as may be required in connection therewith during the
term of this Agreement.  The Servicer shall, or shall cause the Administrator
to, prepare, execute and deliver all certificates or other documents required to
be delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002 or the
rules and regulations promulgated thereunder.
 
Section 3.02.          Delegation of Duties; Subservicers.
 
(a)          So long as MBFS USA, or the Indenture Trustee, as Successor
Servicer, is the Servicer, the Servicer may without notice or consent delegate
(i) any or all of its duties under this Agreement to any Affiliate of MBFS USA
(or in the case of the Indenture Trustee as Successor Servicer, any Affiliate of
the Indenture Trustee) or (ii) specific duties to sub-contractors who are in the
business of performing such duties.
 
(b)          The Servicer may enter into subservicing or sub-contracting
agreements in accordance with Section 3.02(a) with one or more subservicers for
the servicing and administration of any or all of the Receivables.  References
in this Agreement or any subservicing or sub-contracting agreement to actions
taken, or to be taken, permitted to be taken or restrictions on actions
permitted to be taken, by the Servicer in servicing the Receivables shall
include actions taken, or to be taken, permitted to be taken or restrictions on
actions permitted to be taken, by a subservicer on behalf of the Servicer.  Each
subservicing or sub-contracting agreement will be upon such terms and conditions
as are not inconsistent with this Agreement and the standard of care set forth
herein and as the Servicer and the related subservicer have agreed.  All
compensation payable to a subservicer under a subservicing or sub-contracting
agreement shall be payable by the Servicer from its servicing compensation or
otherwise from its own funds.
 
(c)          Notwithstanding any subservicing or sub-contracting agreement or
any of the provisions of this Agreement relating to agreements or any
arrangements between the Servicer or a subservicer or any reference to actions
taken through such entities or otherwise, the Servicer shall remain obligated
and liable for the servicing and administering of the Receivables in accordance
with this Agreement without diminution of such obligation or liability by virtue
of such subservicing or sub-contracting agreements.
 
(d)          Any subservicing or sub-contracting agreement that may be entered
into and any other transactions or servicing arrangements relating to or
involving a subservicer shall be deemed to be between the subservicer and the
Servicer alone, and the other parties hereto and the Administrator shall not be
deemed parties thereto and shall have no obligations, duties or liabilities with
respect to the subservicer.
 
11

--------------------------------------------------------------------------------


Section 3.03.          Collection of Receivable Payments; Modification of
Receivables.  The Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due and otherwise act with respect to the Receivables and the
other Trust Property in such manner as will, in the reasonable judgment of the
Servicer, maximize the amount to be received by the Issuer with respect thereto
and in accordance with the standard of care required by Section 3.01.  The
Servicer shall allocate collections on or in respect of the Receivables between
principal and interest in accordance with the Simple Interest Method and the
customary servicing practices and procedures it follows with respect to all
comparable trucking and transportation equipment installment sales contracts and
loans that it services for itself or others.  The Servicer may arrange and agree
to modifications and extensions of the scheduled payments on any Receivable for
credit-related reasons that would be acceptable to the Servicer with respect to
comparable trucking and transportation equipment installment sales contracts and
loans that it services for itself or others and in accordance with its customary
standards, policies, practices and procedures if the cumulative extensions with
respect to any Receivable shall not cause the term of such Receivable to extend
beyond the last day of the Collection Period immediately preceding the Class A‑4
Final Scheduled Payment Date.  If the Servicer fails to comply with the
provisions of the preceding sentence, the Servicer shall be required to purchase
each Receivable affected thereby for the related Purchase Amount as of the close
of business on the last day of the Collection Period that includes the 30th day
after the Servicer becomes aware of such failure, by making such deposit in the
manner specified in Section 3.08 on the Deposit Date immediately following such
Collection Period.  The Servicer may, in its discretion (but only in accordance
with its customary standards, policies, practices and procedures), waive any
late payment charge, prepayment fees or any other fee that may be collected in
the ordinary course of servicing a Receivable.  In addition, in the event that
any such extension of a Receivable modifies the terms of such Receivable in such
a manner as to constitute a cancellation of such Receivable and the creation of
a new receivable that results in a deemed exchange thereof within the meaning of
Section 1001 of the Code, the Servicer shall purchase such Receivable pursuant
to Section 3.08, and the Receivable created shall not be included in the Trust
Property.
 
Section 3.04.          Realization Upon Receivables.  The Servicer shall use
commercially reasonable efforts on behalf of the Issuer, in accordance with the
standard of care required under Section 3.01, to repossess or otherwise convert
the ownership of Financed Equipment and other collateral securing a Defaulted
Receivable.  In taking such action, the Servicer shall follow such customary and
usual practices and procedures as it shall deem necessary or advisable in its
servicing of comparable installment sales contracts and loans secured by
trucking and transportation equipment, and as are otherwise consistent with the
standard of care required under Section 3.01.  The Servicer shall be entitled to
recover all reasonable expenses incurred by it with respect to realizing on a
Defaulted Receivable, including such expenses incurred in the course of
repossessing and liquidating Financed Equipment into cash proceeds.  The
foregoing is subject to the proviso that, in any case in which the Financed
Equipment shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Financed
Equipment unless it shall determine in its discretion that such repair or
repossession shall increase the Net Liquidation Proceeds or Recoveries of the
related Receivable.
 
Section 3.05.          Maintenance of Physical Damage Insurance Policies.  The
Servicer shall follow its customary standards, policies, practices and
procedures to determine whether or not each Obligor shall have maintained
physical damage insurance covering the related Financed Equipment.  Each
Receivable shall provide that the failure by the Obligor to obtain and maintain
the required insurance is a default thereunder.  The Servicer shall not obtain
force-placed insurance in respect of the Receivables.


12

--------------------------------------------------------------------------------


Section 3.06.          Maintenance of Security Interests in Financed Equipment. 
The Servicer shall take such steps, in accordance with the standard of care
required under Section 3.01, as are necessary to maintain perfection of the
security interest created by each Receivable in the related Financed Equipment
and any other collateral pledged to secure the Receivable.  The Issuer hereby
authorizes the Servicer, and the Servicer hereby agrees, to take such steps as
are necessary to re-perfect such security interest on behalf of the Issuer and
the Indenture Trustee in the event the Servicer receives notice of, or otherwise
has actual knowledge of, the fact that such security interest is not perfected
as a result of the relocation of Financed Equipment or for any other reason.  In
the event that the assignment of a Receivable to the Issuer is insufficient,
without a notation on the related Financed Equipment’s certificate of title (if
applicable), to grant to the Issuer a first priority perfected security interest
in the related Financed Equipment, the Servicer hereby agrees to serve as the
agent of the Issuer for the purpose of perfecting the security interest of the
Issuer in such Financed Equipment and agrees that the Servicer’s listing as the
secured party on the certificate of title is solely in its capacity as agent of
the Issuer.  The Servicer shall not release, in whole or in part, any security
interest in Financed Equipment created by the related Receivable except as
permitted herein or in accordance with its customary standards, policies,
practices and procedures.
 
Section 3.07.          Covenants of Servicer.  The Servicer makes the following
covenants:
 
(a)            Liens in Force.  Except upon the payment in full of a Receivable
or as otherwise contemplated by this Agreement or Applicable Law, the Servicer
shall not release in whole or in part any Financed Equipment from the security
interest securing the related Receivable.
 
(b)            No Impairment.  The Servicer shall not impair in any material
respect the rights of the Depositor, the Issuer, the Trustees or the
Securityholders in the Receivables or, except as permitted under Section 3.03,
otherwise amend or alter the terms of the Receivables if as a result of such
amendment or modification or alteration, the interests of the Depositor, the
Issuer, the Trustees or the Securityholders would be materially adversely
affected.
 
(c)            Schedule of Receivables to Indenture Trustee.  The Servicer shall
on or before the Closing Date (and, at any time thereafter, upon the request of
the Indenture Trustee) deliver to the Indenture Trustee a copy of the Schedule
of Receivables, which may be delivered in electronic format.


13

--------------------------------------------------------------------------------


Section 3.08.          Purchase of Receivables Upon Breach.  The Depositor, the
Seller, the Servicer or the Owner Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee promptly, in writing,
upon the discovery of any breach of Section 3.03, 3.06 or 3.07.  If such breach
shall not have been cured by the close of business on the last day of the
Collection Period which includes the 30th day after the date on which the
Servicer becomes aware of, or receives written notice from the Depositor, the
Seller or the Owner Trustee of, such breach, and such breach materially and
adversely affects the interest of the Issuer in a Receivable, the Servicer shall
purchase such Receivable from the Issuer, as of the close of business on the
last day of the related Collection Period, by remitting the Purchase Amount of
such Receivable to the Collection Account in the manner specified in Section
4.07 on the related Deposit Date.  When the Purchase Amount is included in
Available Collections for a Payment Date, the Issuer will, without further
action, be deemed to have sold and assigned to the Servicer, effective as of the
last day of the Collection Period before the related Collection Period, all of
the Issuer’s right, title and interest in the Receivable purchased by the
Servicer under this Section and all security and documents relating to such
Receivable.  The sale will not require any action by the Issuer and will be
without recourse, representation or warranty by the Issuer except the
representation that the Issuer owns such Receivable free and clear of any Lien,
other than Permitted Liens.  On the sale, the Servicer may take any action
necessary or advisable to evidence the sale of such Receivable, free from any
Lien of the Issuer or the Indenture Trustee.  The sole remedy of the Issuer, the
Trustees and the Securityholders with respect to a breach of Section 3.03, 3.06
or 3.07 shall be to require the Servicer to purchase Receivables pursuant to
this Section.  Neither Trustee shall have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the purchase of
any Receivable pursuant to this Section.
 
Section 3.09.          Servicing Compensation; Payment of Certain Expenses by
Servicer.  The Servicer shall receive the Monthly Servicing Fee for servicing
the Receivables.  As additional servicing compensation, the Servicer shall be
entitled to receive or retain the Supplemental Servicing Fee.  The Servicer
shall pay all expenses incurred by it in connection with the activities under
this Agreement (including the Independent accountants and any subservicer, taxes
imposed on the Servicer, expenses incurred in connection with distributions and
reports to Securityholders and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Securityholders), except
expenses incurred in realizing upon Receivables under Section 3.04.
 
Section 3.10.          Investor Report. On or before each Determination Date,
the Servicer shall deliver to the Depositor, the Seller and the Trustees, an
Investor Report in respect of the related Collection Period and Payment Date and
all information necessary for the Trustees, as applicable, to send (or provide
access to via the internet) statements to Securityholders pursuant to Section
6.06 of the Indenture and Section 5.01(b) of the Trust Agreement.  The Servicer
shall also specify to the Trustees, no later than the Determination Date
following the last day of a Collection Period as of which the Seller shall
separately identify (by account number), in a written notice to the Depositor
and the Trustees, the Receivables to be repurchased by the Seller or purchased
by the Servicer, as the case may be, on the related Deposit Date.
 
Section 3.11.          Annual Statement as to Compliance; Notice of Servicer
Termination Events.
 
(a)          The Servicer shall deliver to the Depositor, the Trustees and the
Rating Agencies, within 90 days of the end of each calendar year, an Officer’s
Certificate of the Servicer, stating that (i) a review of the activities of the
Servicer during the preceding 12-month period ended December 31 (or, if
applicable, such other period as shall have elapsed since the Closing Date in
the case of the first such Officer’s Certificate) and of its performance under
this Agreement has been made under such officer’s supervision and (ii) to the
best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement in all material respects
throughout such period, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such default known to such
officer and the nature and status thereof.


14

--------------------------------------------------------------------------------


(b)          The Servicer shall deliver to the Depositor and the Trustees,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, an Officer’s Certificate specifying any event
which constitutes or, with the giving of notice or lapse of time, or both, would
become, a Servicer Termination Event.
 
Section 3.12.          Annual Accountants’ Report.
 
(a)          The Servicer shall cause a firm of independent certified public
accountants (who may also render other services to the Servicer or to the
Depositor or their respective Affiliates) to deliver to the Depositor and, if
required or requested, to the Trustees within 90 days of the end of each
calendar year, a report with respect to the preceding 12-month period ended
December 31 (or, if applicable, such other period as shall have elapsed since
the Closing Date in the case of the first such report) or other report to the
effect that such accountants have examined, on a test basis, evidence of the
Servicer’s compliance with the covenants and conditions set forth in this
Agreement.  The report will express an opinion on the Servicer’s assertion that
the Servicer complied in all material respects with the aforementioned covenants
and conditions is fairly stated, in all material respects or the reason why such
an opinion cannot be expressed.  Such report shall also indicate that the firm
is Independent with respect to the Depositor and the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants.
 
(b)          Notwithstanding Section 3.12(a), within 90 days of the end of each
calendar year, the Servicer shall deliver the report and attestation set forth
in Sections 3.12(c) and (d) and the delivery of a copy of such report and
attestation to the Depositor and the Trustees shall be deemed to satisfy the
provisions of this Section.
 
(c)          As and when required pursuant to Section 3.12(b), the Servicer will
deliver to the Depositor and the Trustees a report regarding the Servicer’s
assessment of compliance with the applicable servicing criteria set forth in
Item 1122(d) of Regulation AB during the immediately preceding calendar year
(or, if applicable, such shorter period as shall have elapsed since the Closing
Date in the case of the first such report), in accordance with paragraph (b) of
Rule 13a‑18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. 
Such report shall be signed by an authorized officer of the Servicer.
 
(d)          The Servicer shall cause a firm of nationally recognized
Independent public accountants to furnish to the Depositor and the Trustees,
concurrently with the report delivered pursuant to Section 3.12(c), an
attestation report providing its assessment of compliance with the servicing
criteria covered in such report during the preceding fiscal year, including
disclosure of any material instance of non-compliance, as required by Rule
13a‑18 or Rule 15d-18 under the Exchange Act and Item 1122(b) of Regulation AB. 
Any such attestation report shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act,
stating, among other things, that the Servicer’s assertion of compliance with
the specified servicing criteria is fairly stated in all material respects, or
the reason why such an opinion cannot be expressed.  Such report must be
available for general use and not contain restricted use language.
 
15

--------------------------------------------------------------------------------


Section 3.13.          Access to Certain Documentation and Information Regarding
Receivables.  Subject to Section 2.07(b), the Servicer shall provide the
Depositor and the Trustees with access to the Receivables Files in the cases
where the related Trustee or the Securityholders are required by Applicable Law
to have access to such documentation.  Such access shall be afforded without
charge but only upon reasonable request and during normal business hours which
does not unreasonably interfere with the normal operations or customer or
employee relations of the Servicer, at the offices of the Servicer.  Nothing in
this Section shall affect the obligation of the Servicer to observe any
Applicable Law prohibiting disclosure of information regarding the Obligors, and
the failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section.
 
Section 3.14.          Reports to the Commission.  The Servicer shall, on behalf
of the Issuer, cause to be filed with the Commission any periodic reports
required to be filed under the provisions of the Exchange Act, and the rules and
regulations of the Commission thereunder.  The Depositor shall, at its expense,
cooperate in any reasonable request made by the Servicer in connection with such
filings.
 
Section 3.15.          Reports to Rating Agencies.  The Servicer shall deliver
to each Rating Agency, at such address as such Rating Agency may request, to the
extent it is available to the Servicer, a copy of all reports or notices
furnished or delivered pursuant to this Article and a copy of any amendments,
supplements or modifications to this Agreement and any other information
reasonably requested by such Rating Agency.
 
Section 3.16.          Asset Representations Review.
 
(a)          If a Delinquency Trigger has occurred with respect to any
Collection Period, the Servicer will promptly notify the Indenture Trustee
thereof and include in the related Investor Report a notice of occurrence of the
Delinquency Trigger and of the rights of the Noteholders and Note Owners
pursuant to Section 7.02 of the Indenture regarding Review by the Asset
Representations Reviewer. The Indenture Trustee shall not be deemed to have
knowledge that any Repurchase Request remained unresolved for 180 days unless a
Responsible Officer of the Indenture Trustee has actual knowledge, or has
received written notice, that such Repurchase Request in fact remained
unresolved for 180 days.  The Indenture Trustee shall be under no obligation
under the Indenture or otherwise to monitor repurchase activity or to
independently determine which Repurchase Requests remain unresolved after 180
days.
 
(b)          Upon receipt of notice from the Indenture Trustee pursuant to
Section 7.02 of the Indenture regarding the demand by the Noteholders or the
Note Owners to initiate a vote on whether a Review shall be conducted by the
Asset Representations Reviewer, the Servicer will include in the related
Investor Report to be filed with the Form 10-D report for the Collection Period
in which such demand was received (i) a statement that Noteholders and Note
Owners of a sufficient percentage of the aggregate Note Balance of the Notes are
requesting a full Noteholder vote on whether to direct the Asset Representations
Reviewer to conduct a Review and (ii) a description of the applicable voting
procedures, including the applicable voting deadline, which shall be no earlier
than 150 days after the date of the filing of such Form 10-D report.
 
16

--------------------------------------------------------------------------------


(c)          Upon receipt of the Review Notice from the Indenture Trustee
pursuant to Section 7.02 of the Indenture, the Servicer shall (i) identify as
“Review Assets” within the meaning of the Asset Representations Review Agreement
all Receivables that are 60 days or more Delinquent (but are not Defaulted
Receivables), (ii) provide to the Asset Representations Reviewer a list of such
Review Assets in accordance with Section 3.01 of the Asset Representations
Review Agreement, (iii) provide such other reasonable assistance to the Asset
Representations Reviewer as it may reasonably request in order to facilitate the
Review pursuant to the Asset Representations Review Agreement and (iv) include
in the Form 10-D report for the Collection Period in which the Review Notice was
received that the Noteholders and Note Owners of a majority of the Note Balance
of Outstanding Notes voted to agree to a Review and a Review will be conducted.
 
(d)          Upon receipt of a copy of the Review Report from the Asset
Representations Reviewer pursuant to the Asset Representations Review Agreement,
the Servicer will include in the Investor Report to be filed with the Form 10-D
report for the Collection Period in which such Review Report was received a
summary of the results of the Review set forth in such Review Report.
 
(e)          Upon receipt of a copy of the Review Report, the Servicer (i) will
review such Review Report and, with respect to any Receivable as to which the
Review Report indicated a Test Fail, make a determination for each Test Fail
whether a breach of a representation and warranty that materially and adversely
affects the interest of the Issuer in the related Receivable has occurred and
(ii) may, or if it determines that such a breach has occurred, shall deposit the
related Payment Amount with respect to such Receivable in accordance with
Section 3.08.
 
(f)          If during any Collection Period the Servicer receives notice or has
actual knowledge that the Asset Representations Reviewer has resigned or has
been removed, replaced or substituted, or if a successor Asset Representations
Reviewer has been appointed, the Servicer will include in the related Form 10-D
report the date of such event and a general statement of the circumstances
surrounding the change.
 
Section 3.17.          Dispute Resolution.
 
(a)          Referral to Dispute Resolution.  If any Requesting Party makes a
Repurchase Request, and the Repurchase Request has not fulfilled or otherwise
resolved to the reasonable satisfaction of the Requesting Party within 180 days
of the Depositor’s or Seller’s receipt thereof, the Requesting Party may refer
the matter, in its discretion, to either mediation (including non-binding
arbitration) or binding third-party arbitration, or may file a legal action in a
court of competent jurisdiction.  The Requesting Party must commence the
mediation or arbitration proceeding according to the ADR Rules of the ADR
Organization, or a court action according with applicable court procedures, in
each case within 90 days after the end of the 180 day period.  The Depositor and
the Seller agree to participate in the dispute resolution method selected by the
Requesting Party.  In no event shall the Indenture Trustee be a Requesting Party
or pursue dispute resolution unless it is directed to do so by the Noteholders
or Note Owners of at least 5.0% of the Note Balance of the Notes, and such
Noteholders or Note Owners shall have offered to the Indenture Trustee security
or indemnity satisfactory to it against the reasonable costs, expenses,
disbursements, advances and liabilities that might be incurred by it, its agents
and its counsel in compliance with such direction.
 
17

--------------------------------------------------------------------------------


(b)          Mediation.  If the Requesting Party selects mediation (including
non-binding arbitration) for dispute resolution:
 
(i)        The mediation will be administered by the ADR Organization using its
ADR Rules.
 
(ii)       If, however, any ADR Rules are inconsistent with the procedures for
mediation in this Section, the procedures in this Section will control.
 
(iii)      A single mediator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The mediator must
be impartial, an attorney admitted to practice in the State of New York and have
at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.
 
(iv)      The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.
 
(v)       Expenses of the mediation will be allocated to the parties as mutually
agreed by them as part of the mediation.
 
(vi)      If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Repurchase Request to arbitration under this
Section.
 
(c)          Arbitration.  If the Requesting Party selects binding arbitration
for dispute resolution:
 
(i)        The arbitration will be administered by the ADR Organization using
its ADR Rules.  If, however, any ADR Rules are inconsistent with the procedures
for arbitration stated in this Section, the procedures in this Section will
control.
 
(ii)       A single arbitrator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The arbitrator
must be impartial, an attorney admitted to practice in the State of New York and
have at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.  The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration. 
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule.  The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
 
18

--------------------------------------------------------------------------------


(iii)      The arbitrator will have the authority to schedule, hear and
determine any motions, according to New York law, and will do so at the motion
of any party.  Discovery will be scheduled for completion within 60 days of
selection of the arbitrator and will be limited for each party to two witness
depositions not to exceed five hours, two interrogatories, one document request
and one request for admissions.  The arbitrator may, however, grant additional
discovery on a showing of good cause that the additional discovery is reasonable
and necessary.  Briefs may not exceed ten pages, and will be limited to initial
statements of the case, motions and a pre-hearing brief.  The evidentiary
hearing on the merits will start no later than 90 days after selection of the
arbitrator and will proceed for no more than 10 Business Days with equal time
allocated to each party for the presentation of evidence and cross examination. 
The arbitrator may allow additional time for discovery and hearings on a showing
of good cause or due to unavoidable delays.
 
(iv)      The arbitrator will make its final determination no later than 120
days after its selection.  The arbitrator will resolve the dispute according to
the terms of this Agreement and the other Basic Documents, and may not in any
way modify or change this Agreement or the other Basic Documents.  The
arbitrator will not have the power to award punitive damages or consequential
damages in any arbitration.  In its final determination, the arbitrator will
determine and award the expenses of the arbitration (including filing fees, the
fees of the arbitrator, expenses of any record or transcript of the arbitration
and administrative fees) to the parties in its reasonable discretion.  The
determination of the arbitrator will be in writing and counterpart copies will
be promptly delivered to the parties.  The determination will be final and
non-appealable, except for actions to confirm or vacate the determination
permitted under United States federal or State law, and may be entered and
enforced in any court of competent jurisdiction.
 
(v)       By selecting binding arbitration, the Requesting Party waives the
right to bring an action in court, including the right to a trial by jury.
 
(vi)      The Requesting Party may not, and hereby waives any right, to bring a
putative or certificated class action or any type of representative action to
arbitration.  If this waiver of class action rights is found to be unenforceable
for any reason, the Requesting Party agrees that it will bring its claims in a
court of competent jurisdiction.
 
(d)          Additional Conditions.  For each mediation or arbitration:
 
(i)        The mediation or arbitration will be held in New York, New York at
the offices of the mediator or arbitrator or at another location selected by the
Servicer.  Any party or witness may participate by teleconference or video
conference.
 
(ii)       The Seller, the Depositor and the Requesting Party will have the
right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order, if such
relief is available by law.
 
19

--------------------------------------------------------------------------------


(iii)      Neither the Seller not the Depositor shall be required to produce
personally identifiable customer information for purposes of any mediation or
arbitration.  The existence and details of any unresolved Repurchase Request,
any informal meetings, mediations or arbitration proceedings, the nature and
amount of any relief sought or granted, any offers or statements made and any
discovery taken in the proceeding, will be confidential, privileged and
inadmissible for any purpose in any mediation, arbitration, litigation or other
proceeding.  The parties will keep this information confidential and will not
disclose or discuss it with any third party (other than a party's attorneys,
experts, accountants and other advisors, as reasonably required in connection
with the mediation or arbitration proceeding under this Section, except as
required by Applicable Law.  If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a Governmental Authority) for confidential information of the other party
to the mediation or arbitration proceeding, the recipient will promptly notify
the other party and will provide the other party with the opportunity to object
to the production of its confidential information.
 
(iv)      To the extent the Indenture Trustee is found responsible for any
expenses allocated to the Requesting Party in any dispute resolution proceeding,
such expenses shall be payable to the Indenture Trustee pursuant to Section 2.08
of the Indenture, and if not so paid, then by the Seller.


20

--------------------------------------------------------------------------------


ARTICLE FOUR
 
DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS
 
Section 4.01.          Establishment of Accounts.
 
(a)          MBFS USA (as Servicer hereunder) shall establish the following
Accounts, on or before the Closing Date, and maintain each as an Eligible
Deposit Account in the name of the Indenture Trustee, at an Eligible Institution
(which shall initially be the Securities Intermediary, on behalf of the
Indenture Trustee) for the benefit of:
 
(i)        the Securityholders, designated as the “Daimler Trucks Retail Trust
2020-1 Collection Account, U.S. Bank National Association, Indenture Trustee”
(the “Collection Account”);
 
(ii)       the Noteholders, designated as the “Daimler Trucks Retail Trust
2020-1 Note Payment Account, U.S. Bank National Association, Indenture Trustee”
(the “Note Payment Account”); and
 
(iii)      the Noteholders, designated as the “Daimler Trucks Retail Trust
2020-1 Reserve Fund, U.S. Bank National Association, Indenture Trustee” (the
“Reserve Fund”);
 
in each case bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the related Persons.  The Accounts shall be
under the control of the Securities Intermediary on behalf of the Indenture
Trustee; provided, however, that the Servicer may direct the Indenture Trustee
in writing to make (or cause to be made) deposits to and withdrawals from the
applicable Accounts in accordance with this Agreement and the other Basic
Documents.  All monies deposited from time to time in the Accounts shall be held
by, or in the name of, the Indenture Trustee as part of the Trust Property, and
all deposits to and withdrawals therefrom shall be made only upon the terms and
conditions of the Basic Documents.  Amounts on deposit in each Account shall, to
the extent permitted by Applicable Law, be invested, as directed in writing by
the Servicer, by the Eligible Institution then maintaining such Account in
Eligible Investments.
 
(b)          The Issuer and the Servicer agree that each Eligible Institution,
with which an Account is established, will agree substantially as follows:
 
(i)        it will comply with Entitlement Orders related to such account issued
by the Indenture Trustee, without further consent by the Servicer;
 
(ii)       until termination of this Agreement, it will not enter into any other
agreement related to such Account pursuant to which it agrees to comply with
Entitlement Orders of any Person other than the Indenture Trustee;
 
(iii)      all Account Collateral delivered or credited to it in connection with
such account and all proceeds thereof will be promptly credited to such Account;
 
21

--------------------------------------------------------------------------------


(iv)      it will treat all Account Collateral as Financial Assets; and
 
(v)       all Account Collateral will be physically delivered (accompanied by
any required endorsements) to, or credited to an account in the name of, the
Eligible Institution maintaining the related Account in accordance with such
Eligible Institution’s customary procedures such that such Eligible Institution
establishes a Security Entitlement in favor of the Indenture Trustee with
respect thereto over which the Indenture Trustee has Control.
 
(c)          If on any Payment Date the sum of the amounts on deposit in the
Collection Account for the related Collection Period and the Reserve Fund on
such Payment Date equals or exceeds the Note Balance, all accrued and unpaid
interest thereon and all amounts due to the Servicer and the Trustees, all such
amounts on deposit will be applied up to the amounts necessary to retire the
Notes and pay such amounts due.
 
Section 4.02.          Reserve Fund.
 
(a)          On the Closing Date, the Depositor shall deposit the Reserve Fund
Deposit into the Reserve Fund from the net proceeds of the sale of the offered
Notes.  The Reserve Fund Property has been conveyed by the Depositor to the
Issuer pursuant to Section 2.01(a).  Pursuant to the Indenture, the Issuer will
pledge all of its right, title and interest in, to and under the Reserve Fund
and the Reserve Fund Property to the Indenture Trustee on behalf of the
Noteholders to secure its obligations under the Notes and the Indenture.
 
(b)          If the Reserve Fund is no longer to be maintained at the Securities
Intermediary or the Indenture Trustee, the Servicer shall, with MBFS USA’s and
the Indenture Trustee’s prior approval (not to be unreasonably withheld) and
assistance as necessary, promptly (and in any case within ten Business Days)
cause the Reserve Fund to be moved to another Eligible Institution.  The
Servicer shall promptly notify the Rating Agencies and the Trustees in writing
of any change in the account number or location of the Reserve Fund.
 
(c)          On each Payment Date, the Indenture Trustee will deposit, or cause
to be deposited, in the Reserve Fund, from amounts collected on or in respect of
the Receivables during the related Collection Period and not used on that
Payment Date to pay the Required Payment Amount, the amount, if any, by which
the Reserve Fund Required Amount for that Payment Date exceeds the amount on
deposit in the Reserve Fund on that Payment Date, after giving effect to all
required withdrawals from the Reserve Fund on that Payment Date.
 
(d)          On each Determination Date, the Servicer will determine the Reserve
Fund Draw Amount, if any, for the related Payment Date.  If the Reserve Fund
Draw Amount for any Payment Date is greater than zero, the Indenture Trustee
will withdraw, or cause to be withdrawn, from the Reserve Fund, an amount equal
to the lesser of the amount on deposit in the Reserve Fund and the Reserve Fund
Draw Amount, and transfer the amount withdrawn to the Collection Account on the
Deposit Date.
 
22

--------------------------------------------------------------------------------


(e)          If the Reserve Fund Amount for any Payment Date (after giving
effect to the withdrawal of the Reserve Fund Draw Amount for such Payment Date
and the distribution described in the preceding sentence) exceeds the Reserve
Fund Required Amount for such Payment Date, the Servicer shall instruct the
Indenture Trustee in writing to distribute or cause to be distributed on the
related Deposit Date, the amount of such excess to the Collection Account for
payment to the Depositor on such Payment Date.  Any amount paid to the Depositor
will no longer constitute a portion of the Trust Property and the Indenture
Trustee and the Issuer hereby release, on each Payment Date, their security
interest in, to and under the Reserve Fund Property distributed to the
Depositor.  Notwithstanding the foregoing, investment income for each Collection
Period (net of losses and expenses) on amounts on deposit in the Reserve Fund
shall constitute Available Collections.
 
(f)          If the Note Balance and all other amounts owing or to be
distributed hereunder or under the Indenture to the Noteholders and the
Certificateholders, the Trustees and the Servicer have been paid in full and the
Issuer has been terminated, any remaining Reserve Fund Property shall be
distributed to the Depositor.
 
Section 4.03.          Monthly Remittance Condition.
 
(a)          For so long as the Monthly Remittance Condition is (i) not met, the
Servicer shall remit all amounts received on or in respect of the Receivables
during any Collection Period to the Collection Account in immediately available
funds no later than two Business Days after receipt and identification or (ii)
met, the Servicer may remit all amounts received on or in respect of the
Receivables during any Collection Period to the Collection Account in
immediately available funds on or prior to the related Deposit Date.
 
(b)          The Servicer shall remit to the Collection Account on or prior to
the Closing Date all amounts received and identified by the Servicer on or in
respect of the Receivables (including Net Liquidation Proceeds and all amounts
received by the Servicer in connection with the repossession and sale of
Financed Equipment (whether or not the related Receivable has been classified as
a Defaulted Receivable)) during the period from but excluding the Cutoff Date to
and including the second Business Day preceding the Closing Date.
 
(c)          The Depositor and the Servicer may make any remittances pursuant to
this Article with respect to a Collection Period net of distributions or
reimbursements to be made to or by the Depositor or the Servicer with respect to
such Collection Period; provided, however, that such obligations shall remain
separate obligations, no party shall have a right of offset, and each such party
shall account for all of the above described remittances and distributions as if
the amounts were deposited or transferred separately.
 
Section 4.04.          Collections.  Subject to Sections 4.03, 4.06 and 4.07(a),
the Servicer shall remit to the Collection Account all amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of Financed Equipment (whether or not the related Receivable has been
classified as a Defaulted Receivable) but excluding payments with respect to
Purchased Receivables) as soon as practicable and in no event after the close of
business on the second Business Day after such amounts have been received and
identified.
 
Section 4.05.          Application of Collections.  For purposes of this
Agreement, all amounts received on or in respect of a Receivable during any
Collection Period (including Net Liquidation Proceeds and all amounts received
by the Servicer in connection with the repossession and sale of Financed
Equipment (whether or not the related Receivable has been classified as a
Defaulted Receivable) but excluding payments with respect to Purchased
Receivables) shall be applied by the Servicer to interest and principal on such
Receivable in accordance with the Simple Interest Method.
 
23

--------------------------------------------------------------------------------


Section 4.06.          Advances.
 
(a)          If, as of the end of any Collection Period, the payments received
during such Collection Period by or on behalf of an Obligor in respect of a
Receivable (other than a Purchased Receivable) shall be less than the related
Monthly Payment, whether as a result of any extension granted to the Obligor or
otherwise, then, at the option of the Servicer, an amount equal to the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its stated interest rate minus the amount
of interest actually received on such Receivable during such Collection Period
(each, an “Advance”) may be deposited by the Servicer into the Collection
Account on the related Deposit Date.  If such a calculation in respect of a
Receivable results in a negative number, an amount equal to such negative amount
shall be paid to the Servicer in reimbursement of any outstanding Advances.  In
addition, in the event that a Receivable becomes a Defaulted Receivable, the
amount of accrued and unpaid interest thereon (but not including interest for
the current Collection Period) shall, up to the amount of outstanding Advances,
be withdrawn from the Collection Account and paid to the Servicer in
reimbursement of such outstanding Advances.  No Advances will be made with
respect to the Principal Balance of Receivables.  The Servicer shall not be
required to make an Advance to the extent that the Servicer, in its sole
discretion, shall determine that such Advance is likely to become a
Nonrecoverable Advance.
 
(b)          Notwithstanding the provisions of Section 4.06(a), the Servicer
shall be entitled to reimbursement for an outstanding Advance made in respect of
a Receivable, without interest, from the following sources with respect to such
Receivable: (i) subsequent payments made by or on behalf of the related Obligor,
(ii) Net Liquidation Proceeds and Recoveries and (iii) the Purchase Amount.  If
the Servicer determines that it has made a Nonrecoverable Advance, the Servicer
shall reimburse itself, without interest, from unrelated amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of Financed Equipment (whether or not the related Receivable has been
classified as a Defaulted Receivable)) to the extent it shall, concurrently with
the withholding of any such amounts from deposit in or credit to the Collection
Account, furnish to the Trustees a certificate of a Servicing Officer setting
forth the basis for the Servicer’s determination, the amount of, and Receivable
with respect to which, such Nonrecoverable Advance was made and the installment
or installments or other proceeds respecting which such reimbursement has been
taken.
 
Section 4.07.          Additional Deposits.
 
(a)          The following additional deposits shall be made: (i) the Seller
shall remit to the Collection Account the aggregate Purchase Amount with respect
to Purchased Receivables pursuant to Section 2.05 or pursuant to Section 3.04 of
the Receivables Purchase Agreement, (ii) the Servicer shall remit or cause to be
remitted to the Collection Account (A) the aggregate Purchase Amount with
respect to Purchased Receivables pursuant to Section 3.08 and (B) the amount
required upon the optional purchase of all Receivables by the Servicer pursuant
to Section 8.01 and (iii) the Indenture Trustee shall remit or shall cause to be
remitted, pursuant to Section 4.02, the Reserve Fund Draw Amount to the
Collection Account.


24

--------------------------------------------------------------------------------


(b)          All deposits required to be made in respect of a Collection Period
pursuant to this Section by the Servicer may be made in the form of a single
deposit and shall be made in immediately available funds, no later than 5:00
p.m., New York City time, on the related Deposit Date.
 
Section 4.08.          Determination Date Calculations; Application of Available
Funds.
 
(a)          On each Determination Date, the Servicer shall calculate the
following amounts with respect to the related Payment Date and Collection
Period:
 
(i)        the Available Collections;
 
(ii)       the Total Servicing Fee (including the amount of any Nonrecoverable
Advances);
 
(iii)      if not previously paid, the Total Trustee Fees and the Asset
Representations Reviewer Fees;
 
(iv)      the Interest Distributable Amount for each Class of interest-bearing
Notes;
 
(v)       the Priority Principal Distributable Amount;
 
(vi)      the Regular Principal Distributable Amount; and
 
(vii)     the sum of the amounts described in clauses (ii) through (v) above
(the “Required Payment Amount”); provided, however, that so long as the Notes
have not been accelerated in accordance with the Indenture following an Event of
Default, the aggregate amount to be included in the Required Payment Amount
pursuant to clause (iii) above shall not exceed $250,000 in any given calendar
year; provided, further that the Required Payment Amount with respect to each
Payment Date shall be reduced by any unreimbursed Advance and any amounts
payable to the Servicer, so long as MBFS USA or any affiliate thereof is the
Servicer.
 
On each Determination Date, the Servicer shall calculate the Reserve Fund
Amount, the Reserve Fund Required Amount, the Reserve Fund Draw Amount and the
amount, if any, by which the Reserve Fund Required Amount exceeds the Reserve
Fund Amount (after giving effect to any deposits to the Reserve Fund and the
withdrawal of the Reserve Fund Draw Amount for such Payment Date).
 
(b)          On each Determination Date, the Servicer shall instruct the
Indenture Trustee to apply (or cause to be applied) on the related Payment Date,
the Available Funds for such Payment Date to make the related payments and
deposits set forth in Section 2.08 of the Indenture.
 
25

--------------------------------------------------------------------------------


Section 4.09.          Statements to Securityholders.  Within the prescribed
period of time for tax reporting purposes after the end of each calendar year
during the term of the Issuer, but not later than the latest date permitted by
Applicable Law, the Servicer shall cause each Trustee to mail to each Person who
at any time during such calendar year shall have been a Securityholder, a
statement, prepared by the Servicer, containing certain information for such
calendar year or, in the event such Person shall have been a Securityholder
during a portion of such calendar year, for the applicable portion of such year,
for the purposes of such Securityholder’s preparation of United States federal
income tax returns.  In addition, the Servicer shall furnish to the Trustees for
distribution to such Person at such time any other information necessary under
Applicable Law for the preparation of such income tax returns.
 
26

--------------------------------------------------------------------------------

 ARTICLE FIVE
 
THE DEPOSITOR
 
Section 5.01.          Representations and Warranties of Depositor.  The
Depositor makes the following representations and warranties on which the Issuer
is deemed to have relied in acquiring the Trust Property.  The representations
and warranties speak as of the date of execution and delivery of this Agreement
and as of the Closing Date, and shall survive the sale, transfer, assignment and
conveyance of the Trust Property to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.
 
(a)          Organization and Good Standing.  The Depositor has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and had at all relevant times,
and has, power, authority and legal right to acquire, own and sell the
Receivables.
 
(b)          Due Qualification.  The Depositor is duly qualified to do business
as a foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure to so
qualify or to obtain such licenses and approvals would, in the reasonable
judgment of the Depositor, materially and adversely affect the performance by
the Depositor of its obligations under, or the validity or enforceability of,
the Depositor Basic Documents, the Receivables or the Securities.
 
(c)          Power and Authority.  The Depositor has the power and authority to
execute, deliver and perform its obligations under the Depositor Basic
Documents.  The Depositor has the power and authority to sell, assign, transfer
and convey the property to be transferred to and deposited with the Issuer and
has duly authorized such sale, assignment, transfer and conveyance by all
necessary limited liability company action; and the execution, delivery and
performance of the Depositor Basic Documents has been duly authorized by the
Depositor by all necessary limited liability company action.
 
(d)          Valid Sale; Binding Obligation.  This Agreement effects a valid
sale, transfer, assignment and conveyance to the Issuer of the Receivables and
the other Trust Property, enforceable against all creditors of and purchasers
from the Depositor.  Each Depositor Basic Document constitutes a legal, valid
and binding obligation of the Depositor enforceable against the Depositor in
accordance with its terms, except as enforceability may be subject to or limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights in general, and by general principles of equity, regardless of
whether considered in a Proceeding in equity or at law.
 
(e)          No Violation.  The execution, delivery and performance by the
Depositor of the Depositor Basic Documents and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof does not conflict with, result in any breach of any of the
terms and provisions of, nor constitute (with or without notice or lapse of
time, or both) a default under, the certificate of formation or limited
liability company agreement of the Depositor, or conflict with or violate any of
the terms or provisions of, or constitute (with or without notice or lapse of
time, or both) a default under, any indenture, agreement or other instrument to
which the Depositor is a party or by which it shall be bound or to which any of
its properties is subject; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Agreement); nor violate any
Applicable Law or, to the Depositor’s knowledge, any order, rule or regulation
applicable to the Depositor or of Governmental Authority having jurisdiction
over the Depositor or its properties, which conflict, breach, default, Lien or
violation would have a material adverse effect on the performance by the
Depositor of its obligations under or the validity or enforceability of, the
Depositor Basic Documents, the Receivables or the Securities.
 
27

--------------------------------------------------------------------------------


(f)          No Proceedings.  There are no Proceedings or investigations
pending, or to the Depositor’s knowledge, threatened against the Depositor,
before any Governmental Authority having jurisdiction over the Depositor or its
properties: (i) asserting the invalidity of any Basic Document or the
Securities, (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by the Basic Documents,
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Depositor, would materially and adversely affect the performance by the
Depositor of its obligations under, or the validity or enforceability of, the
Depositor Basic Documents, the Receivables or the Securities or (iv) relating to
the Depositor and which might adversely affect the United States federal income
tax attributes of the Issuer or the Securities.
 
Section 5.02.          Liability of Depositor; Indemnities.
 
(a)          The Depositor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Depositor under this
Agreement.
 
(b)          The Depositor shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee and the Indenture Trustee from and against any taxes that may
at any time be asserted against any such Person with respect to the transactions
contemplated by the Basic Documents, including any sales, gross receipts, gross
margin, general corporation, tangible personal property, privilege or license
taxes (but not including any taxes asserted with respect to, and as of the date
of the sale of the Receivables to the Issuer or the issuance and original sale
of the Securities, or United States federal or State income taxes arising out of
distributions on the Securities), and all costs and expenses in defending
against such taxes including any Expenses incurred by the relevant party in
connection with the enforcement of the Depositor’s indemnification or other
obligations hereunder.
 
(c)          The Depositor shall indemnify, defend and hold harmless the Issuer,
the Trustees and the Securityholders from and against any loss, liability,
claim, damage or expense incurred by reason of the Depositor’s willful
misfeasance, bad faith or negligence (other than errors in judgment) in the
performance of its duties under the Depositor Basic Documents, or by reason of
reckless disregard of its obligations and duties under the Depositor Basic
Documents, including any Expenses incurred by the relevant party in connection
with the enforcement of the Depositor’s indemnification or other obligations
hereunder.
 
28

--------------------------------------------------------------------------------


(d)          The Depositor shall indemnify, defend and hold harmless the
Trustees from and against all losses, liabilities, claims, damages or expenses
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties contained herein, in the Trust Agreement (in the case of
the Owner Trustee) and in the Indenture (in the case of the Indenture Trustee),
including any Expenses incurred by the relevant party in connection with the
enforcement of the Depositor’s indemnification or other obligations hereunder,
except to the extent that such loss, liability, claim, damage or expense (i)
shall be due to the willful misfeasance, bad faith or negligence of the related
Trustee, (ii) in the case of (A) the Owner Trustee, shall arise from the breach
by the Owner Trustee of any of its representations or warranties set forth in
the Trust Agreement or (B) the Indenture Trustee, shall arise from the breach by
the Indenture Trustee of any of its representations and warranties set forth in
the Indenture or shall arise out of or be incurred in connection with the
performance by the Indenture Trustee of the duties of a Successor Servicer
hereunder, (iii) shall be one as to which the Servicer is required to indemnify
either Trustee or (iv) relates to any tax other than the taxes with respect to
which the Servicer shall be required to indemnify either Trustee.  The Depositor
shall pay any and all taxes levied or assessed upon all or any part of the Trust
Property.
 
(e)          Indemnification under this Section shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee, as the case may be, and
the termination of this Agreement and shall include reasonable fees and expenses
of counsel and expenses of litigation.  If the Depositor shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Depositor, without
interest.  Notwithstanding anything to the contrary contained herein, the
Depositor shall only be required to pay (i) any fees, expenses, indemnities or
other liabilities that it may incur under the Basic Documents from funds
available pursuant to, and in accordance with, the payment priorities set forth
in this Agreement and the other Basic Documents and (ii) to the extent the
Depositor has additional funds available (other than funds described in clause
(i) above) that would be in excess of amounts that would be necessary to pay the
debt and other obligations of the Depositor in accordance with the Depositor’s
certificate of formation, operating agreement and all financing documents to
which the Depositor is a party.  The agreement set forth in the preceding
sentence shall constitute a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.  In addition, no amount owing by the Depositor
hereunder in excess of liabilities that it is required to pay in accordance with
the preceding sentence shall constitute a “claim” (as defined in Section 101(5)
of the Bankruptcy Code) against it.
 
29

--------------------------------------------------------------------------------


Section 5.03.          Merger, Consolidation or Assumption of the Obligations of
Depositor.  Any Person (i) into which the Depositor shall be merged or
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Depositor shall be a party or (iii) that shall succeed by purchase and
assumption to all or substantially all of the business of the Depositor, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Depositor under this Agreement, shall be the
successor to the Depositor under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties to
this Agreement; provided, however, that (A) the Depositor shall have delivered
to the Trustees an Officer’s Certificate and an Opinion of Counsel each stating
that such merger, conversion, consolidation or succession and such agreement of
assumption comply with this Section, (B) the Depositor shall have delivered to
the Trustees an Opinion of Counsel stating that, in the opinion of such counsel,
either (1) all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to fully preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (2) no such action shall
be necessary to fully preserve and protect such interest and (C) the Rating
Agency Condition shall have been satisfied.  Notwithstanding anything to the
contrary contained herein, the execution of the foregoing agreement of
assumption and compliance with clauses (A), (B) and (C) above shall be
conditions to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above.
 
Section 5.04.          Limitation on Liability of Depositor and Others.  The
Depositor and any director or officer or employee or agent of the Depositor may
rely in good faith on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.   The
Depositor shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement, and that in its opinion may involve it in any expense or liability. 
The indemnities contained in this Section shall survive the resignation of the
Indenture Trustee or termination of this Agreement.
 
Section 5.05.          Depositor Not to Resign.  Subject to the provisions of
Section 5.03, the Depositor shall not resign from the obligations and duties
hereby imposed on it as Depositor hereunder.
 
Section 5.06.          Depositor May Own Securities.  The Depositor and any of
its Affiliates may, in its individual or any other capacity, become the owner or
pledgee of Securities with the same rights as it would have if it were not the
Depositor or an Affiliate of the Depositor, except as otherwise expressly
provided herein or in any other Basic Document (including in the definition of
the terms “Note Balance” and “Outstanding”).  Except as otherwise expressly
provided herein or in the other Basic Documents (including in the definition of
the terms “Note Balance” and “Outstanding”), Securities so owned by or pledged
to the Depositor or such Affiliate shall have an equal and proportionate benefit
under the provisions of this Agreement and the other Basic Documents, without
preference, priority or distinction as among the Notes and the Certificates as
the case may be.
 
30

--------------------------------------------------------------------------------

Section 5.07.          Covenants of Depositor.  The Depositor makes the
following covenants as of the date of this Agreement:
 
(a)            The Depositor makes the covenants in Sections 2.08, 4.03(c)(iv)
and 4.03(c)(v) of the Depositor Limited Liability Company Agreement, which
covenants are hereby incorporated into and made a part of this Agreement.
 
(b)            The Depositor shall not conduct or promote any activities except
as set forth in Section 2.04 of the Depositor Limited Liability Company
Agreement.
 
31

--------------------------------------------------------------------------------

ARTICLE SIX
 
THE SERVICER
 
Section 6.01.          Representations and Warranties of Servicer.  The Servicer
makes the following representations and warranties on which the Issuer is deemed
to have relied in acquiring the Trust Property.  The representations and
warranties speak as of the date of execution and delivery of this Agreement and
as of the Closing Date, and shall survive the sale, transfer, assignment and
conveyance of the Trust Property to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture:
 
(a)            Organization and Good Standing.  The Servicer is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware and continues to hold a valid certificate to do business as
such.  It is duly authorized to own its properties and transact its business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or any properties owned or leased by it requires such
authorization and in which the failure to be so authorized would have a material
adverse effect on its business, properties, assets or condition (financial or
other) and those of its subsidiaries, considered as one enterprise.  The
Servicer has, and at all relevant times had, the power, authority and legal
right to service the Receivables and to hold the Receivable Files as custodian
on behalf of the Issuer.
 
(b)            Due Qualification.  The Servicer is duly qualified to do business
in good standing and has obtained all necessary licenses and approvals in each
jurisdiction in which the failure to so qualify or to obtain such licenses and
approvals would, in the reasonable judgment of the Servicer, materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, the Servicer Basic Documents, the Receivables
or the Securities.
 
(c)            Power and Authority.  The Servicer has the power and authority to
execute, deliver and perform its obligations under the Servicer Basic Documents;
and the execution, delivery and performance of the Servicer Basic Documents have
been duly authorized by the Servicer by all necessary action.
 
(d)            Binding Obligation.  Each Servicer Basic Document constitutes the
legal, valid and binding obligation of the Servicer, enforceable against the
Servicer in accordance with its terms, except as enforceability may be subject
to or limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws affecting the enforcement
of creditors’ rights in general, and by general principles of equity, regardless
of whether considered in a Proceeding in equity or at law.
 
32

--------------------------------------------------------------------------------


(e)            No Violation.  The execution, delivery and performance by the
Servicer of the Servicer Basic Documents, the consummation of the transactions
contemplated hereby and thereby and the fulfillment of their respective terms
shall not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the certificate of formation or limited liability company agreement of
the Servicer, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which the Servicer is a party, by which the Servicer is
bound or to which any of its properties are subject; or result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, agreement, mortgage, deed of trust or other instrument,
other than the Servicer Basic Documents, or violate any law, order, rule or
regulation applicable to the Servicer or its properties of any Governmental
Authority having jurisdiction over the Servicer or any of its properties.
 
(f)            No Proceedings.  There are no Proceedings or investigations
pending or, to the knowledge of the Servicer, threatened, against the Servicer
before any Governmental Authority having jurisdiction over the Servicer or its
properties: (i) asserting the invalidity of any Basic Document, (ii) seeking to
prevent the issuance of the Securities or the consummation of any of the
transactions contemplated by the Basic Documents, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by it of its obligations under,
or the validity or enforceability of, this Agreement or the Receivables or (iv)
seeking to adversely affect the United States federal income tax or other United
States federal, State or local tax attributes of the Securities.
 
Section 6.02.          Liability of Servicer; Indemnities.  The Servicer shall
be liable in accordance herewith only to the extent of the obligations
specifically undertaken by the Servicer under this Agreement.  Such obligations
shall include the following:
 
(a)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Trustees, the Securityholders and the Depositor from and against all
losses, liabilities, claims, damages and expenses arising out of or incurred in
connection with the use, ownership or operation by the Servicer or any Affiliate
of the Servicer of Financed Equipment, including any Expenses incurred by the
relevant party in connection with enforcement of the Servicer’s indemnification
or other obligations hereunder.
 
(b)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Depositor and the Trustees from and against any taxes that may at
any time be asserted against any such Person as a result of or relating to the
transactions contemplated herein and in the other Basic Documents, including any
sales, gross receipts, gross margin, general corporation, tangible personal
property, privilege or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale of the Receivables to the Issuer or
the issuance and original sale of the Securities, or United States federal or
State income taxes arising out of distributions on the Securities) and costs and
expenses in defending against such taxes, including any Expenses incurred by the
relevant party in connection with enforcement of the Servicer’s indemnification
or other obligations hereunder.
 
(c)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Trustees, the Securityholders and the Depositor from and against any
loss, liability, claim, damage or expense incurred by reason of the Servicer’s
willful misfeasance, bad faith or negligence in the performance of its duties
under the Servicer Basic Documents or by reason of a reckless disregard of its
obligations and duties under the Servicer Basic Documents, including any
Expenses incurred by the relevant party in connection with enforcement of the
Servicer’s indemnification or other obligations hereunder.
 
33

--------------------------------------------------------------------------------


(d)            The Servicer shall indemnify, defend and hold harmless the
Trustees and their respective officers, directors, employees and agents from and
against all losses, liabilities, claims, damages and expenses arising out of or
incurred in connection with the acceptance or performance of the trusts and
duties herein and contained in the Trust Agreement (in the case of the Owner
Trustee) and contained in the Indenture (in the case of the Indenture Trustee),
including any Expenses incurred by the relevant party in connection with
enforcement of the Servicer’s indemnification or other obligations hereunder,
except to the extent that such loss, liability, claim, damage or expense: (i)
shall be due to the willful misfeasance, bad faith or negligence (except for
errors in judgment) of the Owner Trustee or the Indenture Trustee, as
applicable, (ii) in the case of the Owner Trustee, shall arise from the breach
by the Owner Trustee of any of its representations or warranties set forth in
Section 7.03 of the Trust Agreement, (iii) in the case of the Indenture Trustee,
shall arise from the breach by the Indenture Trustee of any of its
representations and warranties set forth in the Indenture or shall arise out of
or be incurred in connection with the performance by the Indenture Trustee of
the duties of a Successor Servicer hereunder or (iv) relates to any tax other
than to the taxes with respect to which either the Depositor or the Servicer
shall be required to indemnify the Owner Trustee or the Indenture Trustee, as
applicable.
 
(e)            The Servicer shall pay the Owner Trustee compensation,
reimbursement or other payments owed to it pursuant to Sections 8.01 and 8.02 of
the Trust Agreement.
 
In addition to the foregoing indemnities, if either Trustee is entitled to
indemnification by the Depositor pursuant to Section 5.02 and the Depositor is
unable for any reason to provide such indemnification to either Trustee, then
the Servicer shall be liable for any indemnification that such Trustee is
entitled to under Section 5.02.  For purposes of this Section, in the event of a
termination of the rights and obligations of the Servicer (or any Successor
Servicer) pursuant to Section 7.01 or a resignation by such Servicer pursuant to
Section 6.05, such Servicer shall be deemed to be the Servicer pending
appointment of a Successor Servicer (other than the Indenture Trustee) pursuant
to Section 7.02.  Indemnification under this Section by the Servicer (or any
Successor Servicer), with respect to the period such Person was (or was deemed
to be) the Servicer, shall survive the termination of each Person as Servicer or
a resignation by such Person as Servicer, as well as the resignation or removal
of the Owner Trustee or the Indenture Trustee, as the case may be, or the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation.  If the Servicer shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter collects any of such amounts from others,
such Person shall promptly repay such amounts to the Servicer, as the case may
be, without interest.
 
34

--------------------------------------------------------------------------------


Section 6.03.          Merger or Consolidation of, or Assumption of the
Obligations of Servicer.  Any Person (i) into which the Servicer shall be merged
or consolidated, (ii) which may result from any merger, conversion or
consolidation to which the Servicer shall be a party or (iii) which may succeed
to all or substantially all of the business of the Servicer, which Person in any
of the foregoing cases is an Eligible Servicer and executes an agreement of
assumption to perform every obligation of the Servicer under this Agreement,
shall be the successor to the Servicer under this Agreement without the
execution or filing of any other document or any further act on the part of any
of the parties hereto; provided, however, the Servicer shall have delivered to
the Depositor and the Trustees (a) an Officer’s Certificate and an Opinion of
Counsel each stating that such merger, conversion or consolidation and such
agreement of assumption comply with this Section and (b) an Opinion of Counsel
stating that, in the opinion of such counsel, either (1) all financing
statements and continuation statements and amendments thereto have been
authorized and filed that are necessary to preserve and protect the interest of
the Issuer and the Indenture Trustee, respectively, in the assets of the Issuer
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given or (2) no such action shall be necessary
to preserve and protect such interest.  Notwithstanding anything to the contrary
contained herein, the execution of the foregoing agreement of assumption and
compliance with clauses (a) and (b) above shall be conditions to the
consummation of the transactions referred to in clauses (i), (ii) and (iii)
above.  The Servicer shall provide prior written notice of any merger,
conversion, consolidation or succession pursuant to this Section to the
Trustees, the Rating Agencies and the Depositor.  The Servicer shall provide
such information in writing as reasonably requested by the Depositor to allow
the Depositor to comply with its Exchange Act reporting obligations with respect
to a Successor Servicer.
 
Section 6.04.          Limitation on Liability of Servicer and Others.
 
(a)          Neither the Servicer nor any of its directors, officers, employees
or agents shall be under any liability to the Issuer or any Securityholders for
any action taken or for refraining from the taking of any action pursuant
hereto, or for errors in judgment; provided, however, that this provision shall
not protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties hereunder.  The Servicer and any of its respective directors,
officers, employees or agents may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person in respect of any
matters arising under this Agreement.
 
(b)          Except as provided herein, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to administer and service the Receivables in accordance
with this Agreement, and that in its opinion may involve it in any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Noteholders and the Certificateholders under this Agreement.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer.
 
Section 6.05.          MBFS USA Not to Resign as Servicer.  MBFS USA will not
resign as Servicer under this Agreement except upon determination that the
performance of its duties under this Agreement is no longer permissible under
Applicable Law.  Prior to the effectiveness of such resignation, MBFS USA will
deliver to the Depositor and the Trustees (i) notice of any such determination
permitting the resignation of MBFS USA as Servicer and (ii) an Opinion of
Counsel to such effect.  Any such resignation will become effective in
accordance with Section 7.02.
 
35

--------------------------------------------------------------------------------


Section 6.06.          Servicer May Own Securities.  The Servicer and any of its
Affiliates may, in its individual or other capacity, become the owner or pledgee
of Securities with the same rights as it would have if it were not the Servicer
or an Affiliate of the Servicer, except as otherwise expressly provided herein
or in any other Basic Document (including in the definition of the terms “Note
Balance” and “Outstanding”).  Except as otherwise expressly provided herein or
in the other Basic Documents (including in the definition of the terms “Note
Balance” and “Outstanding”), Securities so owned by or pledged to the Servicer
or such Affiliate shall have an equal and proportionate benefit under the
provisions of this Agreement and the other Basic Documents, without preference,
priority or distinction as among the Notes and the Certificates, as the case may
be.


36

--------------------------------------------------------------------------------

 ARTICLE SEVEN
 
SERVICER TERMINATION EVENTS
 
Section 7.01.          Servicer Termination Events.   The occurrence of any one
of the following events shall constitute an event of servicing termination
hereunder (each, a “Servicer Termination Event”):
 
(a)            any failure by the Servicer to deliver to the Indenture Trustee
the Investor Report for any Collection Period, which failure shall continue
unremedied beyond the earlier of two Business Days following the date such
Investor Report was required to be delivered and the related Payment Date, or
any failure by the Servicer to make any required payment or deposit under this
Agreement, which failure shall continue unremedied beyond the earlier of five
Business Days following the date such payment or deposit was due or, in the case
of a payment or deposit to be made no later than a Payment Date or the related
Deposit Date, such Payment Date or Deposit Date, as applicable;
 
(b)            any failure by the Servicer to duly observe or to perform in any
material respect any other covenant or agreement of the Servicer set forth in
this Agreement, which failure shall materially and adversely affect the rights
of the Depositor or the Noteholders and shall continue unremedied for a period
of 60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given (i) to the Servicer by the Depositor
or either Trustee or (ii) to the Depositor, the Servicer and the Trustees by the
Holders of Notes evidencing not less than 25% of the Note Balance of the Notes
(or, after the Notes have been paid in full, the holders of Certificates
evidencing not less than 25% of the aggregate Certificate Percentage Interests
then outstanding);
 
(c)            any representation or warranty of the Servicer made in this
Agreement, or in any certificate delivered pursuant hereto or in connection
herewith, other than any representation or warranty relating to a Receivable
that has been purchased by the Servicer, proving to have been incorrect in any
material respect as of the time when the same shall have been made, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or otherwise cured for a period of
30 days after the date on which written notice of such circumstance or
condition, requiring the same to be eliminated or cured, shall have been given
(i) to the Servicer by the Depositor or either Trustee or (ii) to the Depositor,
the Servicer and the Trustees by the Holders of Notes evidencing not less than
25% of the Note Balance of the Notes; or
 
(d)            an Insolvency Event occurs with respect to the Servicer.
 
If a Servicer Termination Event shall have occurred and not have been remedied,
either the Indenture Trustee or the Holders of Notes evidencing not less than
51% of the Note Balance of the Notes (or holders of Certificates representing
not less than 51% of the aggregate Certificate Percentage Interests outstanding
if the Notes are no longer Outstanding), in each case by providing a Servicer
Termination Notice to the Depositor, the Owner Trustee, the Servicer and the
Asset Representations Reviewer (and to the Indenture Trustee if given by the
Noteholders) may terminate all the rights and obligations of the Servicer under
this Agreement; provided, however, that the indemnification obligations of the
Servicer under Section 6.02 shall survive such termination.
 
37

--------------------------------------------------------------------------------


On or after the receipt by the Servicer of a Servicer Termination Notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Notes, the Certificates, the Trust Property or otherwise, shall, without
further action, pass to and be vested in the Indenture Trustee or such Successor
Servicer as may be appointed under Section 7.02; and, without limitation, the
Trustees are hereby authorized and empowered to execute and deliver, on behalf
of the outgoing Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivable
Files or the certificates of title to the Financed Equipment, or otherwise.  The
outgoing Servicer shall cooperate with the Indenture Trustee, the Owner Trustee
and such Successor Servicer in effecting the termination of the responsibilities
and rights of the outgoing Servicer under this Agreement, including the transfer
to the Indenture Trustee or such Successor Servicer for administration by it of
all cash amounts that shall at the time be held by the outgoing Servicer for
deposit, or have been deposited by the outgoing Servicer, in the Accounts or
thereafter received with respect to the Receivables, all Receivable Files and
all information or documents that the Indenture Trustee or such Successor
Servicer may require, and the Successor Servicer shall not be liable for any
losses, claims, damages or expenses to the extent that it cannot perform its
obligations hereunder due to the failure of the predecessor Servicer to so
deliver.  In addition, the Servicer shall transfer its electronic records
relating to the Receivables to the Successor Servicer in such electronic form as
the Successor Servicer may reasonably request.  All Transition Costs shall be
paid by the outgoing Servicer (or by the initial Servicer if the outgoing
Servicer is the Indenture Trustee acting on an interim basis) upon presentation
of reasonable documentation of such costs and expenses.
 
The Trustees shall have no obligation to notify the Noteholders, the
Certificateholders or any other Person of the occurrence of any event specified
in this Section prior to the continuance of such event through the end of any
cure period specified in this Section.
 
Section 7.02.          Appointment of Successor Servicer.  Upon the resignation
of the Servicer pursuant to Section 6.05 or the termination of the Servicer
pursuant to Section 7.01, the Indenture Trustee shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
shall be subject to all the obligations and duties placed on the Servicer by the
terms and provisions of this Agreement, and shall provide such information in
writing as reasonably requested by the Depositor to allow the Depositor to
comply with its Exchange Act reporting obligations with respect to the Indenture
Trustee in its capacity as Successor Servicer; provided, however, that the
Indenture Trustee, as Successor Servicer, shall not, in any event, be required
to make any Advances pursuant to Section 4.06 and shall have no obligations
pursuant to Section 3.09 with respect to the fees and expenses of the Trustees,
the fees and expenses of the  attorneys for the Trustees, the fees and expenses
of any custodian appointed by the Trustees, the fees and expenses of Independent
accountants or expenses incurred in connection with distributions and reports to
the Securityholders.  As compensation therefor, the Indenture Trustee shall be
entitled to such compensation (whether payable out of the Collection Account or
otherwise) as the Servicer would have been entitled to under this Agreement if
no such resignation or termination had occurred, except that all collections on
or in respect of the Receivables shall be deposited in the Collection Account
within two Business Days of receipt and shall not be retained by the Servicer. 
Notwithstanding the foregoing, the Indenture Trustee may, if it shall be
unwilling so to act, or shall, if it is legally unable so to act, appoint, or
petition a court of competent jurisdiction to appoint, an Eligible Servicer as
the successor to the terminated Servicer under this Agreement.  In connection
with such appointment, the Indenture Trustee may make such arrangements for the
compensation of such Successor Servicer out of Available Collections for each
Payment Date as it and such successor shall agree; provided, however, that such
compensation shall not be greater than that payable to MBFS USA as initial
Servicer hereunder without the prior consent of the Holders of Notes evidencing
not less than 51% of the Note Balance of the Notes (or Holders of Certificates
representing not less than 51% of the aggregate Certificate Percentage Interests
then outstanding if the Notes are no longer Outstanding).  The Indenture Trustee
and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession, including providing such
information in writing as reasonably requested by the Depositor to allow the
Depositor to comply with its Exchange Act reporting obligations with respect to
such Successor Servicer.  The Indenture Trustee shall not be relieved of its
duties as Successor Servicer under this Section until a newly appointed Servicer
shall have assumed the obligations and duties of the terminated Servicer under
this Agreement.  Notwithstanding anything to the contrary contained herein, in
no event shall the Indenture Trustee be liable for any servicing fee or for any
differential in the amount of the servicing fee paid hereunder and the amount
necessary to induce any Successor Servicer to act as Successor Servicer
hereunder or the responsibilities of the Servicer set forth in Section 3.08 and
3.16.
 
38

--------------------------------------------------------------------------------


Section 7.03.          Effect of Servicing Transfer.
  
(a)          After a transfer of servicing hereunder, the Indenture Trustee or
Successor Servicer shall notify the Obligors to make directly to the Successor
Servicer payments that are due under the Receivables after the effective date of
such transfer.
 
(b)          Except as provided in Section 7.02, after a transfer of servicing
hereunder, the outgoing Servicer shall have no further obligations with respect
to the administration, servicing, custody or collection of the Receivables and
the Successor Servicer shall have all of such obligations, except that the
outgoing Servicer will transmit or cause to be transmitted directly to the
Successor Servicer for its own account, promptly on receipt and in the same form
in which received, any amounts or items held by the outgoing Servicer (properly
endorsed where required for the Successor Servicer to collect any such items)
received as payments upon or otherwise in connection with the Receivables.
 
(c)          Any Successor Servicer shall provide the Depositor with access to
the Receivable Files and to the Successor Servicer’s records (whether written or
automated) with respect to the Receivable Files.  Such access shall be afforded
without charge, but only upon reasonable request and during normal business
hours at the offices of the Successor Servicer.  Nothing in this Section shall
affect the obligation of a Successor Servicer to observe any Applicable Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Servicer to provide access to information as a result of such obligation
shall not constitute a breach of this Section.
 
39

--------------------------------------------------------------------------------


(d)          Any transfer of servicing hereunder shall not constitute an
assumption by the related Successor Servicer of any liability of the related
outgoing Servicer arising out of any breach by such outgoing Servicer of such
outgoing Servicer’s duties hereunder prior to such transfer of servicing.
 
Section 7.04.          Notification to Noteholders and Rating Agencies.  Upon
any notice of a Servicer Termination Event or upon any termination of, or any
appointment of a successor to, the Servicer pursuant to this Article, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders,
the Rating Agencies and the Asset Representations Reviewer.
 
Section 7.05.          Waiver of Past Servicer Termination Events.  The
Noteholders evidencing not less than 51% of the Note Balance of the Notes may,
on behalf of all Noteholders, waive any Servicer Termination Event and its
consequences, except an event resulting from the failure to make any required
deposits to or payments from the Accounts in accordance with this Agreement. 
Upon any such waiver of a Servicer Termination Event, such event shall cease to
exist, and shall be deemed to have been remedied for every purpose of this
Agreement.  No such waiver shall extend to any subsequent or other event or
impair any right arising therefrom, except to the extent expressly so waived.
 
Section 7.06.          Repayment of Advances.  If the identity of the Servicer
shall change, the outgoing Servicer shall be entitled to receive reimbursement
for outstanding and unreimbursed Advances made pursuant to Section 4.06 by the
outgoing Servicer.
 
40

--------------------------------------------------------------------------------

 ARTICLE EIGHT
 
TERMINATION
 
Section 8.01.          Optional Purchase of All Receivables.
 
(a)          If on any Payment Date the Note Balance of the Notes shall be less
than or equal to 5% of the Initial Note Balance, after giving effect to all
principal payments made on such Payment Date, the Servicer shall have the option
to purchase on the following Payment Date the Trust Estate, other than the
Accounts.  To exercise such option, the Servicer shall notify the Depositor, the
Trustees and the Rating Agencies, not fewer than ten nor more than 30 days prior
to the Payment Date on which such repurchase is to be effected and shall deposit
into the Collection Account on the related Deposit Date an amount equal to the
aggregate Purchase Amount for the Receivables (including Receivables that became
Defaulted Receivables during the related Collection Period), less the Reserve
Fund Amount, which funds shall be transferred from the Reserve Fund into the
Collection Account.  Notwithstanding the foregoing, the Servicer shall not be
permitted to exercise such option unless the amount to be deposited in the
Collection Account (together with amounts on deposit in the Reserve Fund and the
Collection Account) pursuant to this Section is at least equal to the sum of all
amounts due to the Servicer under this Agreement plus the Note Balance plus all
accrued but unpaid interest (including any overdue interest) on the Notes plus
all amounts due to the Servicer for any outstanding and unreimbursed Advances
and Nonrecoverable Advances plus all accrued but unpaid Total Trustee Fees and
Asset Representations Reviewer Fees.  Upon such payment, the Seller shall
succeed to and own all interests in and to the Issuer.  The aggregate amount so
deposited in respect of such Payment Date, plus, to the extent necessary, all
amounts in the Reserve Fund, if any, shall be used to make payments in full to
the Noteholders in the manner set forth in Article Four.
 
(b)          Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders shall succeed to the rights of the Noteholders hereunder and
the Indenture Trustee shall continue to carry out its obligations hereunder with
respect to the Certificateholders, including making distributions from the
Collection Account in accordance with Section 4.08(c) and making withdrawals
from the Reserve Fund in accordance with Sections 4.02 and 4.07.
 
Section 8.02.          Termination.  Notwithstanding anything in this Agreement
to the contrary, this Agreement shall terminate upon the earliest to occur of
(i) the maturity or liquidation of the latest maturing Receivable and the
disposition of any amounts received thereon in accordance with Section 2.08 of
the Indenture, (ii) the payment to the Securityholders of all amounts required
to be paid to them under the Basic Documents and (iii) the exercise by the
Servicer of its rights under Section 8.01, the deposit into the Collection
Account by the Servicer of the amount required to be deposited therein in
accordance with Section 8.01 and the application of such amounts in accordance
with Section 2.08 of the Indenture.
 
41

--------------------------------------------------------------------------------

ARTICLE NINE
 
EXCHANGE ACT REPORTING
 
Section 9.01.          Further Assurances.  The Indenture Trustee and the
Servicer shall reasonably cooperate with the Depositor in connection with the
satisfaction of the Depositor’s reporting requirements under the Exchange Act
with respect to the Issuer.  The Depositor shall not exercise its right to
request delivery of information or other performance under these provisions
other than in good faith.  In addition to the other information specified in
this Article, if so requested by the Depositor for the purpose of satisfying its
reporting obligation under the Exchange Act, the Indenture Trustee and the
Servicer shall provide the Depositor with (i) such information which is
available to such Person without unreasonable effort or expense and within such
timeframe as may be reasonably requested by the Depositor to comply with the
Depositor’s reporting obligations under the Exchange Act and (ii) to the extent
such Person is a party (and the Depositor is not a party) to any agreement or
amendment required to be filed, copies of such agreement or amendment in
EDGAR-compatible form.  Each of the Servicer and the Indenture Trustee
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Depositor in good faith for delivery of information under
these provisions on the basis of evolving interpretations of Regulation AB.
 
Section 9.02.          Form 10-D Filings.  So long as the Depositor is required
to file Exchange Act Reports with respect to the Issuer, no later than each
Determination Date, each of the Indenture Trustee and the Servicer shall notify
(and the Servicer shall cause any subservicer to notify) the Depositor of any
Form 10-D Disclosure Item with respect to such Person (or in the case of the
Indenture Trustee, a Responsible Officer of such Person), together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor.  In addition to such information as the
Servicer is obligated to provide pursuant to other provisions of this Agreement,
if so requested by the Depositor, the Servicer shall provide such information
which is available to the Servicer, without unreasonable effort or expense
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.  Such information shall be provided concurrently
with the statements to Securityholders pursuant to Section 4.09, commencing with
the first such report due not less than five Business Days following such
request.
 
Section 9.03.          Form 8-K Filings.  So long as the Depositor is required
to file Exchange Act Reports with respect to the Issuer, each of the Indenture
Trustee and the Servicer shall promptly notify the Depositor, but in no event
later than two Business Days after its occurrence, of any Reportable Event of
which such Person (or in the case of the Indenture Trustee, a Responsible
Officer of such Person) has actual knowledge.  Each Person shall be deemed to
have actual knowledge of any such event to the extent that it relates to such
Person or any action or failure to act by such Person.
 
42

--------------------------------------------------------------------------------


Section 9.04.          Form 10-K Filings.  So long as the Depositor is required
to file Exchange Act Reports, (i) if the Item 1119 Parties listed on Schedule B
have changed since the Closing Date, no later than February 1 of each year,
commencing in 2021, the Depositor shall provide each of the Indenture Trustee
and the Servicer with an updated Schedule B setting forth the Item 1119 Parties
and (ii) no later than March 15 of each year, commencing in 2021, the Indenture
Trustee and the Servicer shall notify the Depositor of any Form 10-K Disclosure
Item, together with a description of any such Form 10-K Disclosure Item in form
and substance reasonably acceptable to the Depositor.
 
Section 9.05.          Report on Assessment of Compliance and Attestation.  So
long as the Depositor is required to file Exchange Act Reports, on or before
March 15 of each calendar year, commencing in 2021:
 
(a)            The Indenture Trustee shall deliver to the Depositor and the
Servicer the Servicing Criteria Assessment.  Such report shall be signed by an
authorized officer of the Indenture Trustee and shall address each of the
applicable Servicing Criteria.  To the extent any of the Servicing Criteria are
not applicable to the Indenture Trustee, with respect to asset-backed securities
transactions taken as a whole involving the Indenture Trustee and that are
backed by the same asset type backing the Notes, such report shall include such
a statement to that effect.  The Indenture Trustee acknowledges and agrees that
the Depositor and the Servicer with respect to its duties as the Certifying
Person, and each of their respective officers and directors shall be entitled to
rely upon each such Servicing Criteria Assessment and the attestation delivered
pursuant to Section 9.05(b).
 
(b)            The Indenture Trustee shall deliver to the Depositor and the
Servicer a report of a registered public accounting firm that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered pursuant to the preceding paragraph.  Such attestation shall be in
accordance with Rules 13a‑18 and 15d-18 of the Exchange Act (or any successor
provisions), Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor
provisions) under the Securities Act and the Exchange Act, including, that, in
the event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.  Such report must be available for general use and not contain
restricted use language.
 
(c)            In the event the Indenture Trustee is terminated or resigns
during the term of this Agreement, such Person shall provide the documents and
information pursuant to this Section with respect to the period of time it was
subject to this Agreement or provided services with respect to the Issuer or the
Receivables.
 
Section 9.06.          Back-up Sarbanes-Oxley Certification.
 
(a)            No later than March 15 of each year, beginning in 2021, the
Servicer shall provide the Performance Certification to the Certifying Person as
Schedule D (in the case of the Servicer), in each case on which the
Certification Parties can reasonably rely; provided that so long as the Servicer
is an Affiliate of the Depositor, the Servicer may, but is not required to
deliver the Performance Certificate.
 
43

--------------------------------------------------------------------------------


(b)           The Depositor will not request delivery of a certification under
this Section unless the Depositor is required under the Exchange Act to file an
annual report on Form 10-K with respect to the Issuer.  In the event that prior
to the filing date of the Form 10-K in March of each year, the Servicer has
actual knowledge of information material to the Sarbanes-Oxley Certification,
the Servicer shall promptly notify the Depositor.
 
Section 9.07.          Representations and Warranties.  As of the Closing Date,
the Indenture Trustee represents that:
 
(a)            there are no affiliations relating to the Indenture Trustee with
respect to any Item 1119 Party;
 
(b)            there are no relationships or transactions with respect to any
Item 1119 Party and the Indenture Trustee that are outside the ordinary course
of business or on terms other than would be obtained in an arm’s-length
transaction with an unrelated third party, apart from the transactions
contemplated under the Basic Documents, and that are material to the investors’
understanding of the Notes; and
 
(c)            except as disclosed in the Prospectus, there are no legal
Proceedings pending, or known to be contemplated by Governmental Authorities,
against the Indenture Trustee, or of which the property of the Indenture Trustee
is subject, that is material to the Noteholders.
 
Section 9.08.          Indemnification.
 
(a)          Each of the Indenture Trustee and the Servicer (if the Servicer is
not MBFS USA) shall indemnify the Depositor, the Servicer (if MBFS USA is the
Servicer) with respect to its duties as Certifying Person and each Person who
controls any of such parties (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:
 
(i)     (A) any untrue statement of a material fact contained or alleged to be
contained in the Provided Information or (B) the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information, or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, by way of clarification, that clause (B) shall be construed solely by
reference to the related Provided Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or
 
(ii)    with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any Servicing Criteria Assessment when and as required under
this Article and with respect to the Servicer, any failure by the Servicer to
deliver any information, report, certification, accountant’s letter or other
material when and as required under Section 3.11 or 3.12 or this Article, as
applicable.
 
44

--------------------------------------------------------------------------------


(b)          In the case of any failure of performance described in Section
9.08(a)(ii), each of the Indenture Trustee and the Servicer shall promptly
reimburse the Depositor for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Indenture Trustee or the
Servicer, as applicable.
 
(c)          Notwithstanding anything to the contrary contained herein, in no
event shall the Indenture Trustee be liable for special, indirect, punitive or
consequential damages of any kind whatsoever, including lost profits, even if
the Indenture Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.
 
45

--------------------------------------------------------------------------------

ARTICLE TEN
 
MISCELLANEOUS
 
Section 10.01.        Amendment.
 
(a)          This Agreement may be amended from time to time by the parties
hereto without the consent of any Noteholder to cure any ambiguity, to correct
or supplement any provision in this Agreement that may be inconsistent with any
other provisions in this Agreement or the Prospectus or to add, change or
eliminate any other provisions with respect to matters or questions arising
under this Agreement; provided, however, that no such amendment (i) may
materially adversely affect the interests of any Noteholder and (ii) will be
permitted unless an Opinion of Counsel is delivered to the Depositor and the
Trustees to the effect that such amendment will not cause the Issuer to be
characterized for United States federal income tax purposes as an association
taxable as a corporation or otherwise have any material adverse impact on the
United States federal income taxation of any Notes Outstanding. Any amendment
which affects the Owner Trustee, however, shall require the Owner Trustee’s
written consent.
 
(b)          This Agreement may also be amended from time to time by the parties
hereto, with the consent of the Indenture Trustee and the Holders of Notes
evidencing at least 66⅔% of the Note Balance of the Notes (or if the Notes are
no longer Outstanding, Holders of Certificates evidencing not less than 51% of
the aggregate Certificate Percentage Interests), for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement, or of modifying in any manner the rights of the Noteholders;
provided, however, that no such amendment (i) will be permitted unless an
Opinion of Counsel is delivered to the Depositor and the Trustees to the effect
that such amendment will not cause the Issuer to be characterized for United
States federal income tax purposes as an association or publicly traded
partnership taxable as a corporation or otherwise have any material adverse
impact on the United States federal income taxation of any Notes Outstanding or
any Noteholder and (ii) may (A) increase or reduce in any manner the amount of,
or accelerate or delay the timing of, or change the allocation or priority of,
collections of payments on or in respect of the Receivables or distributions
that are required to be made for the benefit of the Noteholders or change any
Interest Rate or the Reserve Fund Required Amount without the consent of 100% of
the Holders of Notes then Outstanding or (B) reduce the percentage of the Note
Balance of the Notes, the consent of the Noteholders of which is required for
any amendment to this Agreement without the consent of 100% of the Holders of
Notes then Outstanding.  Any amendment which affects the Owner Trustee, however,
shall require the Owner Trustee’s written consent.
 
(c)          An amendment to this Agreement shall be deemed not to materially
adversely affect the interests of any Noteholder if (i) the Person requesting
such amendment obtains and delivers to the Trustees an Opinion of Counsel or an
Officer’s Certificate of the Issuer to that effect and (ii) the Rating Agency
Condition has been satisfied with respect to such action.
 
(d)          Prior to the execution of any amendment pursuant to this Section,
the Servicer shall provide written notification of the substance of such
amendment to each Rating Agency.
 
46

--------------------------------------------------------------------------------


(e)          Promptly after the execution of any amendment pursuant to Section
10.01(b), the Owner Trustee shall furnish written notification of the substance
of such amendment or consent to each Certificateholder.  It shall not be
necessary for the consent of the Noteholders pursuant to Section 10.01(b) to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of
obtaining such consents (and any other consents of the Noteholders provided for
in this Agreement) and of evidencing the authorization of the execution thereof
by the Noteholders shall be subject to such reasonable requirements as the
Trustees may prescribe.
 
(f)          Prior to the execution of any amendment pursuant to this Section,
the Depositor and the Trustees shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent provided for in
this Agreement to the execution of such amendment have been complied with.  The
Owner Trustee or the Indenture Trustee may, but shall not be obligated to, enter
into any such amendment which affects its rights, duties or immunities under
this Agreement.
 
(g)          Notwithstanding the foregoing provisions of this Section, in the
event the parties to this Agreement desire to further clarify or amend any
provision of Article Nine, or subject to Section 9.05(a), the information
contained in Schedule C, this Agreement shall be amended to reflect the new
agreement between the parties covering matters in Article Nine, pursuant to
Section 9.01, or Schedule C; provided, however, that (i) such amendment will not
require any Opinion of Counsel or the satisfaction of the Rating Agency
Condition with respect to such amendment, (ii) an Officer’s Certificate of the
Servicer that such amendment is in accordance with the terms of this agreement
shall be provided to the Indenture Trustee and (iii) the Servicer shall have
given written notice to the Rating Agencies not fewer than ten days prior to the
effectiveness of any such amendment.
 
Section 10.02.        Protection of Title to Issuer.
 
(a)          The Depositor or the Servicer, or both, shall authorize and file
such financing statements and cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by
Applicable Law fully to preserve, maintain and protect the interest of the
Issuer and of the Indenture Trustee for the benefit of the Noteholders in the
Receivables and in the proceeds thereof.  The Depositor or the Servicer, or
both, shall deliver (or cause to be delivered) to the Trustees file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
 
(b)          Neither the Depositor nor the Servicer shall change its name,
identity or organizational structure in any manner that would make any financing
statement or continuation statement filed in accordance with Section 10.02(a)
seriously misleading within the meaning of Section 9‑506 of the UCC, unless it
shall have given the Trustees at least 30 days’ prior written notice thereof and
shall have promptly filed such amendments to previously filed financing
statements or continuation statements or such new financing statements as may be
necessary to continue the perfection of the interest of the Issuer and the
Indenture Trustee for the benefit of the Noteholders in the Receivables and the
proceeds thereof.
 
47

--------------------------------------------------------------------------------


(c)          Each of the Seller, the Depositor and the Servicer shall give the
Trustees at least 30 days’ prior written notice of any change in its name,
identity, organizational structure or jurisdiction of organization or any
relocation of its principal place of business or chief executive office if, as a
result of such change or relocation, the applicable provisions of the UCC would
require the filing of any amendment to any previously filed financing statement
or continuation statement or of any new financing statement and shall promptly
file any such amendment, continuation statement or new financing statement.  The
Depositor shall at all times maintain its jurisdiction of organization, its
principal place of business and its chief executive office within the United
States.  The Servicer shall at all times maintain each office from which it
shall service Receivables, and each office at which the Receivable Files are
located, within the United States.
 
(d)          The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.
 
(e)          The Servicer shall maintain its computer systems so that, from and
after the time of transfer of the Receivables to the Issuer pursuant to this
Agreement, the Servicer’s master computer records (including any back-up
archives) that refer to a Receivable shall indicate clearly and unambiguously
the interest of the Issuer and the Indenture Trustee in such Receivable and that
such Receivable is owned by the Issuer and has been pledged to the Indenture
Trustee pursuant to the Indenture.  Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, such Receivable shall have been
paid in full or repurchased by the Seller or purchased by the Servicer.
 
(f)          If at any time the Depositor or the Servicer shall propose to sell,
grant a security interest in, or otherwise transfer any interest in any trucking
and transportation equipment installment sale contract or loan agreement to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, CDs,
records or printouts (including any restored from back-up archives) that, if
they shall refer in any manner whatsoever to any Receivable, shall indicate
clearly and unambiguously that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee (unless such Receivable has
been paid in full or repurchased by the Seller or purchased by the Servicer).
 
(g)          The Servicer shall permit the Trustees and their respective agents
at any time during normal business hours, upon reasonable prior notice, to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding any Receivable.
 
(h)          If the Seller has repurchased one or more Receivables from the
Issuer pursuant to Section 2.05 or the Servicer has purchased one or more
Receivables from the Issuer pursuant to Section 3.08, the Servicer shall, upon
request, furnish to the Owner Trustee or to the Indenture Trustee, within ten
Business Days, a list of all Receivables (by contract number) then held as part
of the Issuer, together with a reconciliation of such list to the Schedule of
Receivables (as amended or supplemented to date) and to each of the Investor
Reports furnished before such request indicating removal of Receivables from the
Issuer.
 
48

--------------------------------------------------------------------------------


(i)           The Servicer shall deliver to the Depositor and the Trustees,
promptly after the authorization and delivery of each amendment to any financing
statement delivered pursuant to this Agreement, an Opinion of Counsel stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements have been authorized and filed that are necessary fully
to preserve and protect the interest of the Depositor (in the case of an opinion
delivered by the Servicer) or the Issuer and the Indenture Trustee (in the case
of an opinion delivered by the Depositor) in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest.
 
(j)           The Depositor shall, to the extent required by Applicable Law,
cause the Notes to be registered with the Commission pursuant to Section 12(b)
or Section 12(g) of the Exchange Act within the time periods specified in such
sections.
 
Section 10.03.        Notices.  Unless otherwise specified in this Agreement,
all notices, requests, demands, consents, waivers or other communications to or
from the parties to this Agreement will be in writing.  Notices, requests,
demands, consents and other communications will be deemed to have been given and
made, (i) upon delivery or, in the case of a letter mailed via registered first
class mail, postage prepaid, three days after deposit in the mail and (ii) in
the case of (a) a facsimile, when receipt is confirmed by telephone or by reply
e-mail or reply facsimile from the recipient, (b) an e-mail, when receipt is
confirmed by telephone or by reply e‑mail from the recipient and (c) an
electronic posting to a password-protected website, upon printed confirmation of
the recipient’s access to such password-protected website, or when notification
of such electronic posting is confirmed in accordance with clauses (ii)(b)
through (ii)(c) above.  Unless otherwise specified in this Agreement, any such
notice, request, demand, consent or other communication will be delivered or
addressed, in the case of (i) the Depositor, at 36455 Corporate Drive,
Farmington Hills, Michigan 48331, Attention: Michelle D. Spreitzer (e-mail:
michelle.d.spreitzer@daimler.com, telecopier: (817) 224-3587), (ii) the Seller,
at 36455 Corporate Drive, Farmington Hills, Michigan 48331, Attention: Steven C.
Poling (e-mail: steven.c.poling@daimler.com, telecopier: (817) 224-3587), (iii)
the Servicer, at 36455 Corporate Drive, Farmington Hills, Michigan 48331,
Attention: Steven C. Poling (e-mail: steven.c.poling@daimler.com, telecopier:
(817) 224-3587), (iv) the Issuer or the Owner Trustee, at the Corporate Trust
Office (e-mail: mhollis@wilmingtontrust.com, telecopier: (302) 636-4140) and (v)
the Indenture Trustee, at the Corporate Trust Office (e-mail:
melissa.rosal@usbank.com telecopier: (312) 332-7996), (vi) to each Rating
Agency, as applicable, in the case of (a) Fitch, at Fitch Ratings, 33 Whitehall
Street, New York 10004, Attention: ABS Surveillance (e-mail:
surveillance-abs-other@fitchratings.com) and (b) Moody’s, at Moody’s Investors
Service, Inc., 7 World Trade Center 250 Greenwich Street, New York, New York
10007, Attention: ABS Surveillance (email: ABSSurveillance@moodys.com), (vii)
the Asset Representations Reviewer, at Clayton Fixed Income Services LLC, 2638
South Falkenburg Road, Riverview, Florida, 33578, Attention: SVP (e mail:
ARRNotices@clayton.com), with a copy to Covius Services, LLC,720 S. Colorado
Blvd, Suite 200, Glendale, Colorado 80246, attention: Legal Department, email:
legal@covius.com; or as to each of the foregoing Persons, at such other address
as shall be designated by written notice to the other Persons.
 
49

--------------------------------------------------------------------------------


Section 10.04.       Assignment.
 
(a)          Notwithstanding anything to the contrary contained herein, except
as provided in the remainder of this Section or as provided in Sections 6.03 and
7.02, this Agreement may not be assigned by the Depositor or the Servicer
without the prior written consent of the Trustees and the Holders of Notes
evidencing at least 66⅔% of the Note Balance of the Notes.
 
(b)          The Depositor hereby acknowledges and consents to the mortgage,
pledge, assignment and grant of a security interest by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders
of all right, title and interest of the Issuer in, to and under the Trust
Property and the assignment of any or all of the Issuer’s rights and obligations
hereunder to the Indenture Trustee.
 
Section 10.05.       Severability.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement is held invalid, illegal or
unenforceable, then such covenants, agreements, provisions or terms will be
deemed severable from the remaining covenants, agreements, provisions and terms
of this Agreement and will in no way affect the validity, legality or
enforceability of the other covenants, agreements, provisions and terms of this
Agreement.
 
Section 10.06.        Further Assurances.  The Servicer agrees to do and perform
any and all acts and to execute any and all further instruments required or
reasonably requested by the other parties hereto to more fully effect the
purposes of this Agreement, including the execution of any financing statements
or continuation statements relating to the Trust Estate for filing under the
provisions of the UCC of any applicable jurisdiction.
 
Section 10.07.        No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Depositor, either Trustee, the
Noteholders or the Certificateholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided in this
Agreement are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.
 
Section 10.08.       Successors and Assigns; Third-Party Beneficiaries.  This
Agreement will inure to the benefit of and be binding upon the parties to this
Agreement, the Owner Trustee and their assigns.  Except as otherwise provided in
this Agreement, no other Person will have any right or obligation under this
Agreement.
 
Section 10.09.        Actions by Securityholders.
 
(a)          Wherever in this Agreement a provision is made that an action may
be taken or a notice, demand or instruction given by the Noteholders or the
Certificateholders, such action, notice or instruction may be taken or given by
any Noteholder or any Certificateholder, as applicable, unless such provision
requires a specific percentage of the Noteholders or the Certificateholders.
 
50

--------------------------------------------------------------------------------


(b)          Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Noteholder or a Certificateholder shall bind such
Noteholder or Certificateholder and every subsequent Holder of the related Note
or Certificate issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or omitted to be done by
the Owner Trustee, the Indenture Trustee or the Servicer in reliance thereon,
whether or not notation of such action is made upon such Note or Certificate.
 
Section 10.10.        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be an original, and all of which will
together constitute one and the same instrument.
 
Section 10.11.        Table of Contents and Headings.  The Table of Contents and
the various headings in this Agreement are included for convenience only and
will not affect the meaning or interpretation of any provision of this
Agreement.
 
Section 10.12.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5‑1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
 
Section 10.13.        WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 10.14.        No Petition.  Each of the Seller, the Servicer and the
Trustees covenants and agrees that it will not at any time institute against, or
join any Person in instituting against, the Issuer or the Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings,
or other Proceedings under any Insolvency Law in connection with any obligations
relating to any of the Basic Documents and agrees that it will not cooperate
with or encourage others to file a bankruptcy petition against the Issuer during
the same period.
 
Section 10.15.        No Recourse.  It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Owner
Trustee, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it, (ii) each of
the representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Issuer, (iii) nothing herein contained shall be construed as
creating any liability on the Owner Trustee, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (iv) the Owner Trustee
has not verified and has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer hereunder
and (v) under no circumstances shall the Owner Trustee be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.
 
51

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Sale and Servicing
Agreement to be duly executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.
 

 
DAIMLER TRUCKS RETAIL TRUST 2020-1
     
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee on behalf of the Issuer
       
By:
/s/ Jeanne M. Oller
   
Name: Jeanne M. Oller
   
Title: Vice President

       
DAIMLER RETAIL RECEIVABLES LLC, as Depositor
     
By:
/s/ Christopher Trainor
   
Name: Christopher Trainor

   
Title: Vice President
       
MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as Servicer and as Seller
     
By:
/s/ Christopher Trainor
   
Name: Christopher Trainor

   
Title: Vice President




Agreed and Accepted:
 
U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee


By:
/s/ Eric M. Ott
   
Name: Eric M. Ott

 
Title: Vice President





--------------------------------------------------------------------------------

SCHEDULE A
 
LOCATION OF RECEIVABLE FILES
 
Iron Mountain Facility
9247 Meridian Way
West Chester,  OH 45069


Iron Mountain Facility
440 Stateline Road East
Southaven, MS 38671


Iron Mountain Facility
1248 Avenue R
Grand Prairie, TX 75050


SA-1

--------------------------------------------------------------------------------

SCHEDULE B
 
ITEM 1119 PARTIES
 
Depositor
 
Seller
 
Servicer
 
Indenture Trustee
 
Owner Trustee
 
Asset Representations Reviewer
  
SB-1

--------------------------------------------------------------------------------

SCHEDULE C
 
Part I - Form 10-D Disclosure Items
 

 
FORM 10-D DISCLOSURE ITEMS
 
 
Item on Form 10-D
Responsible Party
 
Item 1: Distribution and Pool Performance Information
 
   
Information included in the Investor Report
Servicer
Administrator
 
 
Any information required by 1121 which is NOT included on the Investor Report
 
Depositor
 
Item 2: Legal Proceedings
 
•         Any legal proceeding pending against the following entities or their
respective property, that is material to Noteholders, including  any proceeding
known to be contemplated by governmental authorities:
   
•         Issuing Entity (Trust Fund)
Depositor
 
•         Sponsor (Seller)
Seller (if a party to the Sales and Servicing Agreement) or Depositor
 
•         Depositor
Depositor
 
•         Indenture Trustee
Indenture Trustee
 
•         Administrator
Administrator
 
•         Servicer
Servicer
 
•         Owner Trustee
Owner Trustee
 
•         1110(b) Originator
Depositor
 
•         Any 1108(a)(2) Servicer (other than the Servicer or Administrator)
Depositor
 
•         Any other party contemplated by 1100(d)(1)
 
Depositor
 
Item 3: Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
 
Depositor
 
Item 4: Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
 
Administrator
 
 
Item 6: Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information
 
Not Applicable



SC-1

--------------------------------------------------------------------------------

 
FORM 10-D DISCLOSURE ITEMS
 
 
Item on Form 10-D
Responsible Party
 
Item 7: Change in Sponsor Interest in Securities
 
Item 1124 – Sponsor interest in securities
Any material change in the sponsor's, or an affiliate's, interest in the
securities resulting from the purchase, sale or other acquisition or disposition
of the securities by the sponsor, or an affiliate, during the period covered by
the report.
 
Seller
Administrator
 
Item 8: Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information
 
Not Applicable
 
Item 9: Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
 
Any party responsible for the applicable Form 8-K Disclosure item
 
Item 9: Exhibits
   
 
Investor Reports
 
Servicer
Administrator
 
Exhibits required by Item 601 of Regulation S-K, such as material agreements
 
Depositor



SC-2

--------------------------------------------------------------------------------

Schedule C 
Part II - Form 10-K Disclosure Items
 

 
FORM 10-K DISCLOSURE ITEMS
 
Item on Form 10-K
 
Responsible Party
 
Item 1B: Unresolved Staff Comments
 
 
Depositor
 
Item 9B: Other Information
 
Any party responsible for disclosure items on Form 8-K
 
Item 15: Exhibits, Financial Statement Schedules
 
Depositor
 
Additional Item:
Disclosure per Item 1117 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to the issuing entity, (iii) the Depositor as to the sponsor and
any 1100(d)(1) party
 
Additional Item:
Disclosure per Item 1119 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to the sponsor, originator, significant obligor, enhancement or
support provider
 
Additional Item:
Disclosure per Item 1112(b) of Reg AB
 
Not applicable
 
Additional Item:
Disclosure per Items 1114(b) and 1115(b) of Reg AB
 
 
Not applicable



SC-3

--------------------------------------------------------------------------------

Schedule C 
Part IV - Form 8-K Disclosure (Reportable Events)
 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
 
Item on Form 8-K
Responsible Party
 
 
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custodial agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus.
 
 
All parties as to themselves
 
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custodial agreement.
 
 
All parties as to themselves
 
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
 
 
Depositor
 
•         Sponsor (Seller)
 
Depositor/Sponsor (Seller)
 
•         Depositor
 
Depositor
 
•         Servicer
 
Servicer
 
•         Affiliated servicer
 
Servicer
 
•         Other material servicers
 
Servicer
 
•         Indenture Trustee
 
Indenture Trustee
 
•         Administrator
 
Administrator
 
•         Owner Trustee
 
Owner Trustee
 
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the noteholders.
 
Depositor
Servicer
Administrator
 
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of noteholders.
 
Administrator
Indenture Trustee
Depositor



SC-4

--------------------------------------------------------------------------------

FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
 
Item on Form 8-K
Responsible Party
 
 
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment to the governing documents of the
issuing entity.
 
Depositor
 
Item 5.07- Submission of Matters to a Vote of Security Holders
 
Submission of a matter to a vote of security holders, through the solicitation
of proxies or otherwise
 
 
Depositor
 
Item 6.01- ABS Informational and Computational Material
 
Depositor
 
Item 6.02- Change of Servicer or Trustee
 
Removal, replacement, substitution or addition of any Servicer, affiliated
servicer, and other material servicers or Indenture Trustee.
 
 
Depositor
 
A change of Servicer or Administrator - Servicer/Administrator/Depositor/
 
 
Reg AB disclosure regarding any new servicer.
 
 
Servicer/Depositor
 
Reg AB disclosure regarding any new Indenture Trustee.
 
 
New Indenture Trustee
 
Item 6.03- Change in Credit Enhancement or External Support
 
 
N/A
 
Item 6.04- Failure to Make a Required Distribution
 
 
Servicer
Indenture Trustee
 
Item 6.05- Securities Act Updating Disclosure
 
Material pool characteristic differs by 5% or more (other than as a result of
pool assets converting to cash in accordance with their terms) at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
 
 
Depositor
 
Item 7.01- Reg FD Disclosure
 
 
Depositor
 
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to noteholders.
 
 
Depositor
 
Item 9.01- Financial Statements and Exhibits
 
Responsible party, as applicable, for reporting/disclosing the financial
statement or exhibit



SC-5

--------------------------------------------------------------------------------

SCHEDULE D
 
PERFORMANCE CERTIFICATION
 
(SERVICER)
 

 
Re:
Daimler Trucks Retail Trust 2020-1

 
The undersigned Servicer hereby certifies to _______ and its officers, directors
and Affiliates (collectively, the “Certification Parties”) as follows, with the
knowledge and intent that the Certification Parties will rely on this
Certification in connection with the certification concerning the Issuer to be
signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002:
 

1.
I have reviewed:

 
(i)          the servicer compliance statement of the Servicer provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”);
 
(ii)         the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a‑18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”);
 
(iii)        the registered public accounting firm’s attestation report provided
in accordance with Rules 13a‑18 and 15d-18 under the Exchange Act and Section
1122(b) of Regulation AB (the “Attestation Report”); and
 
(iv)        all servicing reports, officer’s certificates and other information
relating to the servicing of the Receivables by the Servicer during 20__ that
were delivered by the Servicer to the Indenture Trustee pursuant to the
Agreement (collectively, the “Servicing Information”).
 
2.            Based on my knowledge, the Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information.
 
3.            Based on my knowledge, all of the Servicing Information required
to be provided by the Servicer under the Agreement has been provided to the
Indenture Trustee.
 
4.            I am responsible for reviewing the activities performed by
Mercedes-Benz Financial Services USA LLC, as Servicer (the “Servicer”) under the
Sale and Servicing Agreement, dated as of March 1, 2020 (the “Sale and Servicing
Agreement”), among Daimler Trucks Retail Trust 2020-1, Daimler Retail
Receivables LLC and Mercedes-Benz Financial Services USA LLC, and based on my
knowledge and the compliance review conducted in preparing the Compliance
Statement and except as disclosed in the Compliance Statement, the Servicing
Assessment or the Attestation Report, the Servicer has fulfilled its obligations
under the Sale and Servicing Agreement in all material respects.
 
SD-1

--------------------------------------------------------------------------------


5.            The Compliance Statement required to be delivered by the Servicer
pursuant to the Sale and Servicing Agreement, and the Servicing Assessment and
Attestation Report required to be provided by the Servicer pursuant to the
Agreement, have been provided to the Indenture Trustee.  Any material instances
of noncompliance described in such reports have been disclosed to the
Depositor.  Any material instance of noncompliance with the Servicing Criteria
has been disclosed in such reports.
 
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement.
 
Date: 
       
MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as Servicer
     
By:
     
Name:
   
Title:






SD-2

--------------------------------------------------------------------------------


EXHIBIT A
 
REPRESENTATIONS AND WARRANTIES AS TO THE RECEIVABLES
 
The following representations and warranties shall be made in respect of the
Receivables being transferred to the Issuer on the Closing Date as of the Cutoff
Date.
 
(i)          Characteristics of Receivables.  Each Receivable (a) was originated
in the United States by the Seller or a Dealer located in the United States in
the ordinary course of the Seller’s or the applicable Dealer’s business in
connection with the sale (or, in the case of certain Dealer Loans, lease) of the
related Financed Equipment in accordance with the Seller’s credit policies as of
the date of origination or acquisition of the related Receivable, (b) is payable
in United States dollars, (c) has been fully and properly executed by the
parties therefor and, if not originated by the Seller, has been validly assigned
to the Seller, (d) has created a valid, subsisting and enforceable first
priority security interest in favor of the Seller in such Financed Equipment,
which security interest shall be perfected and prior to any other interest in
such Financed Equipment, and which security interest is assignable by the Seller
and reassignable by the assignee, (e) contains customary and enforceable
provisions such that the rights and remedies of the holder thereof are adequate
for realization against the collateral of the benefits of the security, (f)
shall, except as otherwise provided in the Sale and Servicing Agreement, provide
for level Monthly Payments (provided that the payment in the first or last month
in the life of the Receivable may be minimally different from the level payment)
that fully amortize the Amount Financed over its original term and shall provide
for a finance charge or shall yield interest at its stated interest rate with
the exception of Receivables for which the final scheduled payment is a Balloon
Payment, (g) shall provide for, in the event that such Receivable is prepaid, a
payoff amount that fully pays the Principal Balance and includes accrued but
unpaid interest at least through the date prior to the date of prepayment in an
amount calculated by using an interest rate at least equal to its stated
interest rate, (h) is a Simple Interest Receivable, (i) is due from an Obligor
with a primary business address within the United States or its territories, and
(j) to the best of the Seller’s knowledge, is not assumable by another Person in
a manner which would release the Obligor thereof from such Obligor’s obligations
to the Seller with respect to such Receivable.
 
(ii)         Compliance with Law.  Each Receivable complied at the time it was
originated or made, and at the Cutoff Date complies, in all material respects
with all requirements of applicable federal, State and, to the best knowledge of
the Seller, local laws, rulings and regulations thereunder (including usury
laws).
 
(iii)        Binding Obligation.  Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a Proceeding in equity or at law.
 
A-1

--------------------------------------------------------------------------------


(iv)        No Government Obligor.  No Receivable is due from the United States
or any State or any agency, department, subdivision or instrumentality thereof.
 
(v)         Obligor Bankruptcy.  To the best of the Seller’s knowledge, at the
Cutoff Date, no Obligor is the subject of a bankruptcy Proceeding.
 
(vi)        Security Interest in Financed Equipment.  Immediately prior to the
transfer of the Receivables by the Seller to the Depositor, each Receivable was
secured by a valid, binding and enforceable first priority perfected security
interest in favor of the Seller in the related Financed Equipment or all
necessary action with respect to such Receivable has been taken to perfect a
first priority security interest in the related Financed Equipment in favor of
the Seller, which security interest has been validly assigned by the Seller to
the Depositor.  The Servicer has received, or will receive within 180 days after
the Closing Date, the original certificate of title for each item of Financed
Equipment or notice from the applicable State entity issuing such certificate of
title, that such certificate of title is being processed (other than any
Financed Equipment that is not subject to a certificate of title statute or
vehicle registration law or is subject to a certificate of title statute or
vehicle registration law that does not require that the original certificate of
title for such Financed Equipment be delivered to the Seller).
 
(vii)       Receivables in Force.  No Receivable shall have been satisfied,
subordinated or rescinded, nor shall any Financed Equipment have been released
in whole or in part from the Lien granted by the related Receivable.
 
(viii)      No Waivers.  No provision of a Receivable shall have been waived in
such a manner that such Receivable fails to meet all of the other
representations and warranties made by the Seller herein with respect thereto.
 
(ix)        No Amendments.  No Receivable shall have been amended or modified in
such a manner that the total number of Monthly Payments has been increased or
decreased or that the related Amount Financed has been increased or decreased or
that such Receivable fails to meet all of the other representations and
warranties made by the Seller herein with respect thereto.
 
(x)         No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and the Seller has not received written notice of the
assertion with respect to any Receivable of any such right of rescission,
setoff, counterclaim or defense.
 
(xi)        No Liens.  No Liens or claims have been filed, including Liens for
work, labor or materials or for unpaid local, State or United States federal
taxes relating to any Financed Equipment that shall be prior to, or equal or
coordinate with, the security interest in such Financed Equipment granted by the
related Receivable.
 
(xii)       No Defaults; Repossessions.  Except for payment defaults that, as of
the Cutoff Date, have been continuing for a period of not more than 30 days, no
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have occurred as of the Cutoff Date and no continuing
condition that with notice or the lapse of time or both would constitute a
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have arisen; and the Seller shall not have waived any of the
foregoing except as otherwise permitted hereunder.  On or prior to the Cutoff
Date, no Financed Equipment has been repossessed.
 
A-2

--------------------------------------------------------------------------------


(xiii)      Insurance.  Each Receivable requires the related Obligor to obtain
physical damage insurance covering the related Financed Equipment and to
maintain such insurance.
 
(xiv)      Title.  It is the intention of the Seller that the transfers and
assignments contemplated by the Receivables Purchase Agreement constitute a sale
of the Receivables by the Seller to the Purchaser and that the beneficial
interest in and title to the Receivables not be part of the debtor’s estate in
the event of the appointment of a receiver or conservator for the Seller under
any Insolvency Law; no Receivable has been sold, transferred, assigned or
pledged by the Seller to any Person other than the Purchaser; immediately prior
to the transfer and assignment contemplated by the Receivables Purchase
Agreement, the Seller had good and marketable title to each Receivable free and
clear of all Liens and rights of others, except for Permitted Liens and Liens
that shall be released on or before the Closing Date; immediately upon the
transfer and assignment thereof, the Purchaser shall have good and marketable
title to each Receivable, free and clear of all Liens and rights of others other
than Permitted Liens; and the transfer and assignment herein contemplated has
been perfected under the UCC.
 
(xv)       Lawful Assignment.  No Receivable has been originated in, or is
subject to the laws of, any jurisdiction under which the sale, transfer,
assignment and conveyance of such Receivable under the Receivables Purchase
Agreement or the Sale and Servicing Agreement or the pledge of such Receivables
hereunder, thereunder or under the Indenture is unlawful, void or voidable or
under which such Receivable would be rendered void or voidable as a result of
any such sale, transfer, assignment, conveyance or pledge.  The Seller has not
entered into any agreement with any account debtor that prohibits, restricts or
conditions the assignment of the Receivables.
 
(xvi)      One Original.  There shall be only one original executed copy of each
Receivable that constitutes “tangible chattel paper”.
 
(xvii)     Principal Balance.  As of the Cutoff Date, each Receivable had a
remaining Principal Balance of not less than $1,000.
 
(xviii)    Original Term to Maturity.  Each Receivable had an original term to
maturity (based on the original number of Monthly Payments) of not more than 85
months and not less than 12 months and a remaining term to maturity (based on
the number of remaining Monthly Payments) as of the Cutoff Date, of not more
than 84 months and not less than 3 months.
 
(xix)      Contract Rate.  Each Receivable has a stated interest rate of at
least 1.00%.
 
(xx)        Marking Records.  As of the Closing Date, the Seller will have
caused its computer and accounting records relating to each Receivable to be
marked to show that the Receivables have been sold to the Purchaser by the
Seller and transferred and assigned by the Purchaser to the Issuer in accordance
with the terms of the Sale and Servicing Agreement and pledged by the Issuer to
the Indenture Trustee in accordance with the terms of the Indenture.
 
A-3

--------------------------------------------------------------------------------


(xxi)      UCC.  Each Receivable constitutes “tangible chattel paper” or, in the
case of Receivables relating to Dealer Loans, an “account”, instrument” or
“payment intangible” within the meaning of the UCC as in effect in the State of
origination.
 
(xxii)     Final Scheduled Payment Date.  No Receivable has a final scheduled
payment date later than six months prior to the Class A‑4 Final Scheduled
Payment Date.
 
(xxiii)    No Fraud or Misrepresentation.  Each Receivable that was originated
by a Dealer and was sold by the Dealer to the Seller, to the best of the
Seller’s knowledge, was so originated and sold without fraud or
misrepresentation on the part of such Dealer in either case.
 
(xxiv)    No Impairment.  The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.
 
(xxv)     Servicing.  Each Receivable has been serviced in conformity with all
Applicable Laws, rules and regulation and in conformity with the Seller’s
policies and procedures which are consistent with customary, prudent industry
standards.
 
(xxvi)    No Consent.  To the best of the Seller’s knowledge, no notice to or
consent from any Obligor is necessary to effect the acquisition of the
Receivables by the Purchaser or the Issuer or the pledge of the Receivables by
the Issuer to the Indenture Trustee.
  
A-4

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF INVESTOR REPORT
 
Daimler Trucks Retail Trust 2020-1
                               
Investor Report
                               
Collection Period ended
                                                         
 
Amounts in
USD
 
Dates
                               
Collection Period No.
                               
Collection Period (from...to)
                               
Determination Date
                               
Record Date
                               
Payment Date
                               
Interest Period of the Class A‑1 Notes (from...to)
                   
Actual/360 Days
 
Interest Period of the A‑2, A‑3 and A‑4 Notes (from...to)
                   
30/360 Days
                                   
Summary
                                                                     
Initial Balance
   
Beginning Balance
   
Ending Balance
   
Principal Payment
 
Principal per $1000
Face Amount
 
Note Factor
 
Class A‑1 Notes
 
$
     
$
     
$
     
$
    $
 
   
Class A‑2 Notes
 
$
     
$
     
$
     
$
    $  
   
Class A‑3 Notes
 
$
     
$
     
$
     
$
    $  
   
Class A-4 Notes
 
$
     
$
     
$
     
$
    $  
   
Total Note Balance
 
$
     
$
     
$
      $        
                                         
   
Overcollateralization
 
$
     
$
      $
               
                                         
   
Pool Balance
 
$
     
$
     
$
               
   




   
Amount
   
Percentage
 
Initial Overcollateralization Amount
 
$

   

%
 
Target Overcollateralization Amount
 
$
     

%
 
Current Overcollateralization Amount
 
$
     

%
                   



B-1

--------------------------------------------------------------------------------

Interest Rate
 
Interest Payment
   
Interest per $1,000
Face Amount
   
Interest & Principal
Payment
   

Interest & Principal
Payment per $1000
Face Amount
 
Class A‑1 Notes
 %  
$
     
$
     
$
      $    
Class A‑2 Notes
 %  
$
     
$
     
$
      $    
Class A‑3 Notes
 %  
$
     
$
     
$
      $    
Class A-4 Notes 
 %  
$
     
$
     
$
      $    
Total
    $
              $          



Available Funds and Distributions
             
Principal Collections
 
$
   
Interest Collections
 
$
   
Net Liquidation Proceeds
 
$
   
Recoveries
 
$
   
Purchase Amounts
 
$
   
Advances made by the Servicer
 
$
   
Investment Earnings
  $    
Available Collections
  $    
Reserve Fund Draw Amount
  $    
Available Funds
  $            
Distributions
       
(1) Total Servicing Fee
  $    
     Nonrecoverable Advances to the Servicer
  $    
(2) Total Trustee Fees and amounts owing to Asset Representation Reviewer (max.
$250,000 p.a.)
  $    
(3) Interest Distributable Amount
  $    
(4) Priority Principal Distributable Amount
  $    
(5) To Reserve Fund to reach the Reserve Fund Required Amount
  $    
(6) Regular Principal Distributable Amount
  $    
(7) Additional Servicing Fee and Transition Costs
  $    
(8) Total Trustee Fees and Asset Representation Reviewer fees not previously
paid under (2)
  $    
(9) Excess Collections to Certificateholders
  $    
Total Distribution
  $        
   



B-2

--------------------------------------------------------------------------------

Distribution Detail
             
Amounts in
USD
     
Due
   
Paid
   
Shortfall
 
Total Servicing Fee
 
$
     
$
     
$
   
Total Trustee Fees
 
$
     
$
     
$
                             
Monthly Interest Distributable Amount
 
$
     
$
     
$
   
thereof on Class A‑1 Notes
 
$
     
$
     
$
   
thereof on Class A‑2 Notes
 
$
     
$
     
$
   
thereof on Class A‑3 Notes
 
$
     
$
     
$
   
thereof on Class A‑4 Notes
 
$
     
$
     
$
   
Interest Carryover Shortfall Amount
 
$
     
$
     
$
   
thereof on Class A‑1 Notes
 
$
     
$
     
$
   
thereof on Class A‑2 Notes
 
$
     
$
     
$
   
thereof on Class A‑3 Notes
 
$
     
$
     
$
   
thereof on Class A-4 Notes
 
$
     
$
     
$
   
Interest Distributable Amount
 
$
     
$
     
$
                             
Priority Principal Distributable Amount
 
$
     
$
     
$
   
Regular Principal Distributable Amount
 
$
     
$
     
$
   
Aggregate Principal Distributable Amount
 
$
     
$
     
$
   



Reserve Fund and Investment Earnings
             
Reserve Fund
             
Reserve Fund Required Amount
  $              
Reserve Fund Amount - Beginning Balance
  $    
  plus top up Reserve Fund up to the Required Amount
  $    
  plus Net Investment Earnings for the Collection Period
  $    
  minus Net Investment Earnings
  $    
  minus Reserve Fund Draw Amount
  $    
Reserve Fund Amount - Ending Balance
  $              
Reserve Fund Amount Deficiency
  $              

Investment Earnings
             
Net Investment Earnings on the Reserve Fund
  $    
Net Investment Earnings on the Collection Account
  $    
Investment Earnings for the Collection Period
  $              
Notices to Investors
                 
Pool Statistics
                 
Pool Data
       



B-3

--------------------------------------------------------------------------------

    Amount
   
Number of
Receivables
 
Cutoff Date Pool Balance
 
$________________
   
______
 
Pool Balance beginning of Collection Period
  $
     
   
Principal Collections
  $
         
Principal Collections attributable to Full Pay-offs
  $
     
   
Principal Purchase Amounts
  $
     
   
Principal Gross Losses
  $
     
   
Total
  $
     
   
Pool Balance end of Collection Period
  $
     
   
Pool Factor   %
         
                     




   
As of Cutoff
Date
   
Current
 
Weighted Average Interest Rate
   
%    

%
Weighted Average Number of Remaining Payments
               
Weighted Average Seasoning (months)
                                 
Delinquency Profile
               





  Amount  
Number of
Receivables
 
Percentage
 
Current
  $
     
%
 
31-60 Days Delinquent
  $
       

%
 
61-90 Days Delinquent
  $
       

%
 
91-120 Days Delinquent
  $
       

%
 
Total
  $
       

100
%



B-4

--------------------------------------------------------------------------------

Delinquency Trigger %
             
60+ Delinquency Receivables to EOP Pool Balance %
     
Delinquency Trigger occurred [No][Yes]
             
Loss Statistics
         
Current
 
Principal Gross Losses
 
$
   
Principal Net Liquidation Proceeds
 
$
   
Principal Recoveries
 
$
   



B-5

--------------------------------------------------------------------------------

Losses
Current Amount
 
Current
Number/Receivables
 
Cumulative Amount
 
Cumulative
Number/Receivables
 
Principal Gross Losses
 $
 

 
 $
 
   
Principal Net Liquidation Proceeds
 $
 

 
 $
 
   
Principal Recoveries
 $
 

 
 $
 
   
Principal Gross Losses
 $
 

 
 $
 
   
Principal Net Liquidation Proceeds
 $
 

 
 $
 
   
Principal Recoveries
 $
 

 
 $
 
   
Principal Net Loss/(Gain)
 $
 
   
 $
 
   
Cumulative Principal Net Losses/(Gain)
 $
           
   
Cumulative Principal Net Loss/(Gain) as % of Cutoff Date Pool Balance
%
                 
Average Net Credit Loss/Gain
 $
           
                         
Historical Lifetime CPR, Loss Delinquencies
                   




 
Total Pool
 
Cumulative Loss
Delinquencies
Lifetime
CPR
Pd.
Gross
Net
31-60
61-90
91+
                                                                     



B-6

--------------------------------------------------------------------------------

APPENDIX A
 
USAGE AND DEFINITIONS
 
USAGE
 
The following rules of construction and usage are applicable to this Appendix,
any agreement that incorporates this Appendix and to any certificate or other
document made or delivered pursuant to any such agreement:
 
(a)       All terms defined in this Appendix, unless otherwise defined in any
agreement that incorporates this Appendix or any certificate or other document
made or delivered pursuant to any such agreement, have the meanings assigned in
this Appendix.
 
(b)       Accounting terms not defined in this Appendix or in any such
agreement, certificate or other document, and accounting terms partly defined in
this Appendix or in any such agreement, certificate or other document, to the
extent not defined, have the respective meanings given to them under
International Financial Reporting Standards as in effect on the date of such
agreement, certificate or other document.  To the extent that the definitions of
accounting terms in this Appendix or in any such agreement, certificate or other
document are inconsistent with the meanings of such terms under International
Financial Reporting Standards, the definitions contained in this Appendix or in
any such agreement, certificate or other document will control.
 
(c)       References to words such as “this Agreement”, “herein”, “hereof” and
the like shall refer to an agreement that incorporates this Appendix as a whole
and not to any particular part, Article or Section within such agreement. 
References in an agreement to “Article”, “Section”, “Exhibit”, “Schedule”,
“subsection” or another subdivision or to an attachment are, unless otherwise
specified, to an article, section, exhibit, schedule, subsection or other
subdivision of or an attachment to such agreement.  The term “or” means “and/or”
and the term “including” means “including without limitation”.
 
(d)       The definitions contained in this Appendix are equally applicable to
both the singular and plural forms of such terms and to the masculine as well as
to the feminine and neuter genders of such terms.
 
(e)       Any agreement or statute defined or referred to in this Appendix or in
any agreement that incorporates this Appendix or in any other certificate or
other document made or delivered pursuant to any such agreement means such
agreement or statute as from time to time amended, modified, supplemented or
replaced, including (in the case of agreements) by waiver or consent and (in the
case of statutes) by succession of comparable successor statutes and includes
(in the case of agreements) references to all attachments thereto and
instruments incorporated therein and (in the case of statutes) any rules and
regulations promulgated thereunder and any judicial and administrative
interpretations thereof.
 
(f)        References to a Person are also to its permitted successors and
assigns.


AA-1

--------------------------------------------------------------------------------

(g)       References to deposits, transfers and payments of any amounts refer to
deposits, transfers or payments of such amounts in immediately available funds;
and the term “proceeds” has the meaning ascribed to such term in the UCC.
 
(h)       Except where “not less than zero” or similar language is indicated,
amounts determined by reference to a mathematical formula may be positive or
negative.
 
(i)        In the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” mean “to but excluding”.
 
DEFINITIONS
 
“Account Collateral” means, with respect to each Account, such Account, together
with all cash, securities, Financial Assets and investments and other property
from time to time deposited or credited to such Account and all proceeds
thereof, including, with respect to the Reserve Fund, the Reserve Fund Deposit
and the Reserve Fund Amount.
 
“Accountants” means a firm of independent public accountants.
 
“Accounts” means the Collection Account, the Note Payment Account and the
Reserve Fund.
 
“Act” has the meaning specified in Section 11.03(a) of the Indenture.
 
“Additional Servicing Fee” means, for any Collection Period, if a Successor
Servicer has been appointed pursuant to Section 7.02 of the Sale and Servicing
Agreement, the amount, if any, by which (i) the compensation payable to such
Successor Servicer for such Collection Period exceeds (ii) the Monthly Servicing
Fee for such Collection Period.
 
“Administration Agreement” means the Administration Agreement, dated as of March
1, 2020, among the Administrator, the Issuer, the Depositor and the Indenture
Trustee.
 
“Administrator” means MBFS USA, in its capacity as administrator under the
Administration Agreement, and its successors in such capacity.
 
“ADR Organization” means the American Arbitration Association or, if the
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of a dispute, another
nationally recognized mediation or arbitration organization selected by the
Servicer.
 
“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.
 
“Advance” has the meaning specified in Section 4.06(a) of the Sale and Servicing
Agreement.
 
AA-2

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.  For purposes of this definition, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Principal Distributable Amount” means, with respect to any Payment
Date, the Priority Principal Distributable Amount and the Regular Principal
Distributable Amount.
 
“Amount Financed” means, with respect to any Receivable, the aggregate amount
advanced under such Receivable representing the principal amount of such
Receivable.
 
“Applicable Anti-Money Laundering Law” means the Customer Identification Program
requirements established under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107 56 (signed into law October 26, 2001) and its
implementing regulations (collectively, USA PATRIOT Act), the Financial Crimes
Enforcement Network’s (FinCEN) Customer Due Diligence Requirements and such
other laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions.
 
“Applicable Law” means all applicable laws, ordinances, judgments, decrees,
injunctions, writs and orders of any Governmental Authority and rules,
regulations, orders, interpretations, licenses and permits of any Governmental
Authority.
 
“Applicants” has the meaning specified in Section 3.07 of the Trust Agreement.
 
“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of March 1, 2020, among the Issuer, the Servicer, the
Administrator and the Asset Representations Reviewer.
 
“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, in its capacity as Asset Representations
Reviewer under the Asset Representations Review Agreement, and its successors in
such capacity.
 
“Asset Representations Reviewer Fees” means all amounts due to the Asset
Representations Reviewer pursuant to the Asset Representations Reviewer
Agreement, including Review Fees and Annual Fees, on each Payment Date, and any
previously accrued and unpaid fees.
 
“Authenticating Agent” means each Person appointed as an authenticating agent
pursuant to Section 2.15 of the Indenture.
 
“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
 
AA-3

--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to (i) the Issuer, any officer of the
Owner Trustee who is authorized to act for or on behalf of the Owner Trustee in
matters relating to the Issuer and who is identified on the list of authorized
officers delivered by the Owner Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter), as well as the
president, any Vice President, the treasurer, any assistant treasurer, the
secretary or any assistant secretary of the Depositor and, for so long as the
Administration Agreement is in effect, any Vice President or more senior officer
of the Administrator who is authorized to act for the Administrator in matters
relating to the Issuer and to be acted upon by the Administrator pursuant to the
Administration Agreement and who is identified on the list of authorized
officers delivered by the Administrator to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and (ii) any other Person, any president, Vice President, treasurer, assistant
treasurer, secretary, assistant secretary or any other officer of such Person
who customarily performs functions similar to those performed by any of the
foregoing having direct responsibility for the administration of the Basic
Documents and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
 
“Available Collections” means, for any Payment Date and the related Collection
Period, the sum of (i) all Obligor payments relating to interest and principal
received by the Servicer with respect to the Receivables during such Collection
Period after the Cutoff Date (other than amounts comprising the Supplemental
Servicing Fee), (ii) all Net Liquidation Proceeds, Insurance Proceeds (with
respect to Receivables that are not Defaulted Receivables) and Recoveries
received with respect to the Receivables during such Collection Period, (iii)
interest and other income (net of losses and investment expenses) on amounts on
deposit in the Reserve Fund and, in the event that collections on or in respect
of the Receivables are required to be deposited by the Servicer into the
Collection Account on a daily basis pursuant to Section 4.03 of the Sale and
Servicing Agreement, the Collection Account, (iv) the aggregate Purchase Amounts
deposited in the Collection Account on the related Deposit Date, (v) all
prepayments received with respect to the Receivables and (vi) all Advances
deposited into the Collection Account by the Servicer on the related Deposit
Date; provided, however, that Available Collections shall not include any
payments or other amounts (including Net Liquidation Proceeds and Recoveries)
received with respect to any (a) Purchased Receivable, the Purchase Amount for
which was included in Available Collections for a previous Payment Date and (b)
Receivable to the extent that the Servicer has made an unreimbursed Advance with
respect to such Receivable and is entitled to reimbursement from payments in
respect of such Receivable or other Receivables or other amounts pursuant to
Section 4.07 of the Sale and Servicing Agreement.
 
“Available Funds” means, with respect to any Payment Date, the sum of (i)
Available Collections and (ii) the Reserve Fund Draw Amount, if any.
 
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101 et
seq.
 
“Basic Documents” means the Sale and Servicing Agreement, the Administration
Agreement, the Indenture, the Note Depository Agreement, the Receivables
Purchase Agreement, the Trust Agreement and the Asset Representations Review
Agreement.
 
AA-4

--------------------------------------------------------------------------------

“Benefit Plan” means an employee benefit or other plan or arrangement (including
an individual retirement account or Keogh plan) that is subject to Title I of
ERISA or Section 4975 of the Code and entities deemed to hold the “plan assets”
of the foregoing.
 
“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the State of New York, the State of
Delaware, the State of Michigan and the State in which the executive offices of
the Indenture Trustee are located, are authorized by law, regulation or
executive order to be closed.
 
“Certificate” means a certificate evidencing the undivided beneficial interest
of a Certificateholder in the assets of the Issuer, substantially in the form
attached to the Trust Agreement as Exhibit A.
 
“Certificate of Trust” means the Certificate of Trust substantially in the form
of Exhibit B to the Trust Agreement filed for the Issuer pursuant to Section
3810(a)(1) of the Delaware Statutory Trust Act.
 
“Certificate Percentage Interest” means, with respect to a Certificate, the
percentage specified on such Certificate as the Certificate Percentage Interest,
which percentage represents the beneficial interest of the holder of such
Certificate in the Issuer.  The initial Certificate Percentage Interest held by
the Depositor shall be 100%.
 
“Certificate Register” and “Certificate Registrar” shall have the respective
meanings specified in Section 3.04(a) of the Trust Agreement.
 
“Certificateholder” means a Person in whose name a Certificate is registered on
the Certificate Register.
 
“Certification Parties” means, collectively, the Certifying Person and the
entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates.
 
“Certifying Person” means an individual who signs the Sarbanes-Oxley
Certification.
 
“Class” means a class of Notes, which may be the Class A‑1 Notes, the Class A‑2
Notes, the Class A‑3 Notes or the Class A‑4 Notes as the context may require.
 
“Class A‑1 Final Scheduled Payment Date” means March 15, 2021.
 
“Class A‑1 Notes” means $200,000,000 aggregate principal amount of the Issuer’s
0.00% Class A‑1 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A‑2 Final Scheduled Payment Date” means April 15, 2022.
 
AA-5

--------------------------------------------------------------------------------

“Class A‑2 Interest Rate” means 1.14% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
 “Class A‑2 Notes” means $384,000,000 aggregate principal amount of the Issuer’s
1.14% Class A‑2 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A‑3 Final Scheduled Payment Date” means September 15, 2023.
 
“Class A‑3 Interest Rate” means 1.22% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A‑3 Notes” means $336,000,000 aggregate principal amount of the Issuer’s
1.22% Class A‑3 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A‑4 Final Scheduled Payment Date” means June 15, 2027.
 
“Class A‑4 Interest Rate” means 1.37% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A‑4 Notes” means $85,405,000 aggregate principal amount of the Issuer’s
1.37% Class A‑4 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, which initially shall be DTC.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book‑entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Clearstream” means Clearstream Banking, société anonyme or any successor
thereto.
 
“Closing Date” means March 18, 2020.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury Regulations
promulgated thereunder.
 
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
 
“Collection Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Collection Period” means, with respect to any Payment Date, the immediately
preceding calendar month (or, in the case of the first Collection Period, the
period from but excluding the Cutoff Date to and including the last day of the
calendar month immediately preceding the calendar month in which the first
Payment Date occurs).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Control” has the meaning specified in Section 8‑106 of the UCC.
 
AA-6

--------------------------------------------------------------------------------

“Corporate Trust Office” means, with respect to
 
(i)           the Indenture Trustee, the office of the Indenture Trustee at
which at any particular time its corporate trust business shall be administered,
which office at the date of execution of the Indenture is located at:
 
U.S. Bank National Association
190 S. LaSalle Street, Seventh Floor

Chicago, Illinois  60603

Attention: Structured Finance/DTRT 2020-1

E-mail: melissa.rosal@usbank.com

Telephone:  (312) 332-7496

Telecopier:  (312) 332-7996
 
or at such other address as the Indenture Trustee may designate from time to
time by written notice to the Noteholders and the Issuer, or the principal
corporate trust office of any successor Indenture Trustee at the address
designated by such successor Indenture Trustee by written notice to the
Noteholders and the Issuer;
 
 (ii)         the Indenture Trustee, as Note Registrar, the office of the Note
Registrar at which at any particular time the registering and transfer of Notes
shall be administered, which office at the date of execution of the Indenture is
located at:


U.S. Bank National Association
111 East Filmore Avenue
EP-MN-WS2N
St. Paul, Minnesota 55107
Attention: Bondholder Services
 
or at such other address as the Note Registrar may designate from time to time
by written notice to the Noteholders and the Issuer, or the principal corporate
trust office of any successor Note Registrar at the address designated by such
successor Note Registrar by written notice to the Noteholders and the Issuer;
and
 
(iii)         the Owner Trustee, the principal corporate trust office of the
Owner Trustee located at:


Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
E-mail: mhollis@wilmingtontrust.com
Telephone:  (302) 636-6293
Telecopier:  (302) 636-4140
 
or at such other address as the Owner Trustee may designate from time to time by
notice to the Certificateholders, the Indenture Trustee, the Servicer and the
Depositor, or the principal corporate trust office of any successor Owner
Trustee at the address designated by such successor Owner Trustee by notice to
the Certificateholders, the Indenture Trustee, the Servicer and the Depositor.
 
AA-7

--------------------------------------------------------------------------------

“Cutoff Date” means the close of business on January 31, 2020, the date after
which the Issuer will be entitled to receive all amounts related to the
Receivables.
 
“Cutoff Date Pool Balance” means the aggregate Principal Balance of the
Receivables as of the Cutoff Date, which is $1,100,005,605.11.
 
“Daimler AG” means Daimler AG, a company organized under the laws of Germany.
 
“Daimler Retail Receivables” means Daimler Retail Receivables LLC, a Delaware
limited liability company.
 
“Dealer” means the dealer of trucking and transportation equipment who sold an
item of Financed Equipment and who originated and assigned the Receivable
relating to such Financed Equipment to the Seller under an existing agreement
between such dealer and the Seller.
 
“Dealer Agreement” means a credit facility entered into by the Seller and the
borrower named therein for loans to be made from time to time to the borrower
for the financing of the sale or leasing of trucking and transportation
equipment by such borrower.
 
“Dealer Loan” means a loan made under a Dealer Agreement.
 
“Default” means any event that with notice or the lapse of time or both would
become an Event of Default.
 
“Defaulted Receivable” means a Receivable as to which (i) any payment, or any
part of any payment, due under such Receivable has become 120 days or more
delinquent (whether or not the Servicer has repossessed the related Financed
Equipment) or (ii) the Servicer has charged off any portion of the Principal
Balance of the Receivable or has determined in accordance with its customary
practices that such Receivable is uncollectible; provided, however, that (a) a
Receivable will not become a Defaulted Receivable until the last day of the
Collection Period during which one of the foregoing events first occurs and (b)
a Purchased Receivable will not be deemed to be a Defaulted Receivable.
 
“Definitive Notes” means definitive, fully registered Notes issued pursuant to
Section 2.12 of the Indenture.
 
“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq.
 
“Delinquency Trigger” means, for any Collection Period, that the aggregate
Principal Balance of Receivables that are more than 60 days Delinquent (but are
not Defaulted Receivables) as a percentage of the Pool Balance as of the last
day of the Collection Period exceeds 9.70%.
 
AA-8

--------------------------------------------------------------------------------

“Delinquent” means a Receivable on which 10% or more of a scheduled payment
required to be paid by the Obligor is past due.
 
“Deposit Date” means, with respect to any Payment Date and the related
Collection Period, the Business Day immediately preceding such Payment Date.
 
“Depositor” means Daimler Retail Receivables, in its capacity as depositor, and
its successors in such capacity.
 
“Depositor Basic Documents” means the Basic Documents to which the Depositor is
a party.
 
“Depositor Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Depositor, dated as of September 30,
2009, by MBFS USA, as member.
 
“Determination Date” means, with respect to any Payment Date, the second
Business Day preceding such Payment Date, commencing on April 13, 2020.
 
“DTC” means The Depository Trust Company.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
 
“Eligible Deposit Account” means either (i) a segregated deposit account over
which the Indenture Trustee or the Owner Trustee, as the case may be, has sole
signature authority, maintained with an Eligible Institution meeting the
requirements of clause (i) of the definition of the term “Eligible Institution”
or (ii) a segregated trust account maintained with the trust department of an
Eligible Institution meeting the requirements of clause (ii) of the definition
of the term “Eligible Institution”, in each case bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Securityholders, the Noteholders or the Certificateholders, as the case may be.
 
“Eligible Institution” means (i) the corporate trust department of either
Trustee or the Securities Intermediary (so long as such Trustee meets the
qualifications set forth in Section 6.11 of the Indenture or Section 10.01 of
the Trust Agreement, as applicable) or (ii) the corporate trust department of
any other depository institution organized under the laws of the United States
or any State or incorporated under the laws of a foreign jurisdiction with a
branch or agency located in the United States or any State qualified to take
deposits and subject to supervision and examination by federal or State banking
authorities (a) which at all times has either (1) a long-term unsecured debt
rating of at least “Baa2” from Moody’s and “A” from Fitch or (2) a long-term
unsecured debt rating, short-term unsecured debt rating or a certificate of
deposit rating otherwise acceptable to the Rating Agencies and (b) whose
deposits are insured by the Federal Deposit Insurance Corporation.
 
AA-9

--------------------------------------------------------------------------------

“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments, investments and securities:
 
(i)            direct obligations of, and obligations fully guaranteed by, the
United States or any agency or instrumentality thereof the obligations of which
are backed by the full faith and credit of the United States;
 
(ii)           demand deposits, time deposits, bankers’ acceptances or
certificates of deposit of any depository institution or trust company (a)
incorporated under the laws of the United States, any State or any United States
branch of a foreign bank, (b) subject to supervision and examination by federal
or State banking or depository institution authorities and (c) at the time of
the investment or contractual commitment to invest therein, the commercial paper
or other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of which have the Required Rating;
 
(iii)          repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) described in clause (ii)
above;
 
(iv)          short-term corporate securities bearing interest or sold at a
discount issued by any corporation incorporated under the laws of the United
States or any State; provided, however, that (a) such investment shall not have
an ‘r’ highlighter affixed to its rating, and its terms shall have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change and (b) at the time of the investment, the short-term unsecured debt
obligations (other than such obligations the rating of which is based on the
credit of a Person other than such corporation) of such corporation shall have
the highest rating from Moody’s and from Fitch;
 
(v)           commercial paper with the highest rating from Moody’s and from
Fitch; provided, however, that such investment shall have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change;
 
(vi)          investments in money market funds having the highest rating from
at least one Rating Agency and from each Rating Agency that rates such
investment (including funds for which either Trustee, the Servicer or any of
their respective Affiliates is investment manager or advisor); and
 
(vii)         any other investment as to which the Rating Agency Condition shall
have been satisfied; provided, however, that in no event shall any such
investment have a long-term rating of less than “Aaa” from Moody’s and “AA” from
Fitch or a short-term rating of less than “Prime-1” from Moody’s and “F1” from
Fitch;
 
provided, that each of the foregoing investments shall mature no later than the
Deposit Date immediately following the date on which such investment was made,
and shall be required to be held to such maturity.
 
AA-10

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, (a) no
Eligible Investment may be purchased at a premium and (b) no obligation or
security shall be an “Eligible Investment” unless (i) the Indenture Trustee has
Control over such obligation or security and (ii) at the time the Indenture
Trustee first obtained Control or the Indenture Trustee became the Entitlement
Holder with respect to such obligation or security, the Indenture Trustee did
not have notice of any adverse claim with respect thereto within the meaning of
Section 8‑105 of the UCC.
 
For purposes of this definition, any reference to the highest available credit
rating of an obligation means the highest available credit rating for such
obligation, or such lower credit rating (as approved in writing by each Rating
Agency) as will not result in the qualification, downgrading or withdrawal of
the rating then assigned to any Securities by such Rating Agency.
 
“Eligible Servicer” means a Person which, at the time of its appointment as
Servicer, (i) has a net worth of not less than $50,000,000, (ii) is legally
qualified, and has the capacity, to service the Receivables, (iii) has
demonstrated the ability to service a portfolio of installment sales contracts
and installment loans similar to the Receivables professionally and competently
in accordance with standards of skill and care that are consistent with prudent
industry standards and (iv) is qualified and entitled to use pursuant to a
license or other written agreement, and agrees to maintain the confidentiality
of, the software which the Servicer uses in connection with performing its
duties and responsibilities under the Sale and Servicing Agreement or obtains
rights to use, or develops at its own expense, software which is adequate to
perform its duties and responsibilities under the Sale and Servicing Agreement.
 
“Entitlement Holder” has the meaning specified in Section 8‑102 of the UCC.
 
“Entitlement Order” has the meaning specified in Section 8‑102 of the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Event of Default” has the meaning specified in Section 5.01 of the Indenture.
 
“Excess Collections” means, with respect to any Payment Date, any Available
Funds remaining after the distributions have been made pursuant to Section
2.08(a)(i) through (a)(viii) or Section 2.08(f)(i) through (f)(vi) of the
Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.
 
“Exchange Act Reports” means any reports on Form 10 D, Form 8 K or Form 10 K
required to be filed by the Depositor with respect to the Issuer under the
Exchange Act.
 
“Executive Officer” means, with respect to any (i) corporation, limited
liability company or depository institution, the chief executive officer, the
chief operating officer, the chief financial officer, the president, any Vice
President, the secretary or the treasurer of such entity and (ii) partnership,
any general partner thereof.
 
“Expenses” means any and all liabilities, obligations, losses, damages, taxes,
claims, actions and suits, and any and all reasonable costs, expenses and
disbursements (including reasonable agent and legal fees and expenses (including
legal fees and expenses in connection with enforcement of rights to indemnity))
of any kind and nature whatsoever.
 
AA-11

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
 
“FATCA Withholding Tax” means any withholding or deduction pursuant to an
agreement described in Section 1471(b) of the Code or otherwise imposed pursuant
to FATCA.
 
“Final Scheduled Payment Date” means the Class A‑1 Final Scheduled Payment Date,
the Class A‑2 Final Scheduled Payment Date, the Class A‑3 Final Scheduled
Payment Date or the Class A‑4 Final Scheduled Payment Date, as the context may
require.
 
“Financed Equipment” means, with respect to any Receivable, the related new or
used trucking and transportation equipment, together with all accessions
thereto, securing the related Obligor’s indebtedness under such Receivable;
provided, that, with respect to each Receivable represented by a Dealer Loan,
the related Financed Equipment shall consist of the trucking and transportation
equipment financed with the proceeds advanced under such Receivable as set forth
under the terms of such Dealer Loan and the underlying receivable under which
such advance is made but shall not include other equipment or collateral pledged
under the related Dealer Agreement notwithstanding that the Dealer Loan is
cross-collateralized with other loans advanced under such Dealer Agreement.
 
“Financial Asset” has the meaning specified in Section 8‑102(a)(9) of the UCC.
 
“First-Tier Assignment” means the first-tier assignment in substantially the
form attached as Exhibit B to the Receivables Purchase Agreement.
 
“Form 10-D Disclosure Item” means, with respect to any Person, any event
specified in Part I of Schedule C to the Sale and Servicing Agreement for which
such Person is the responsible party, if such Person or in the case of the Owner
Trustee or Indenture Trustee, a Responsible Officer of such Person, has actual
knowledge of such event.
 
“Form 10-K Disclosure Item” means, with respect to any Person, (i) any Form 10-D
Disclosure Item and (ii) any additional items specified in Part II of Schedule C
of the Sale and Servicing Agreement for which such Person is the responsible
party, or if such Person is the Indenture Trustee or the Owner Trustee, a
Responsible Officer of such Person has actual knowledge of such event.
 
“Fitch” means Fitch Ratings, Inc., or any successor that is a nationally
recognized statistical rating organization.
 
“Governmental Authority” means the United States, any State or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
AA-12

--------------------------------------------------------------------------------

“Grant” means to mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to the Indenture.  A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other commu-nications, to make
waivers or other agreements, to exercise all rights and options, to bring
Pro-ceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Holder” means a Certificateholder or a Noteholder, as the context may require.
 
“Indemnified Parties” means the Owner Trustee and its officers, directors,
successors, assigns, agents and servants.
 
“Indenture” means the Indenture, dated as of March 1, 2020, between the Issuer
and the Indenture Trustee.
 
“Indenture Trustee” means U.S. Bank National Association, in its capacity as
Indenture Trustee under the Indenture, and its successors in such capacity.
 
“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of the Issuer, any other obligor on the Notes, the Depositor, the
Seller, the Servicer and any of their respective Affiliates, (ii) does not have
any direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Depositor, the Seller, the Servicer or any
of their respective Affiliates and (iii) is not connected with the Issuer, any
such other obligor, the Depositor, the Seller, the Servicer or any of their
respective Affiliates as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.
 
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and
acceptable to the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in the Indenture and that the signer is Independent within the
meaning thereof.
 
“Initial Note Balance” means, as the context may require, with respect to (i)
all of the Notes, $1,005,405,000 or (ii) any Note, an amount equal to the
initial denomination of such Note.
 
“Insolvency Event” means, with respect to any Person, (i) the making of a
general assignment for the benefit of creditors; (ii) the filing of a voluntary
petition in bankruptcy; (iii) being adjudged as bankrupt or insolvent, or having
had entered against such Person an order for relief in any bankruptcy or
insolvency Proceeding; (iv) the filing by such Person of a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Insolvency Laws; (v) the filing by such
Person of an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in any proceeding
specified in clause (viii) below; (vi) the seeking, consenting to or acquiescing
in the appointment of a trustee, receiver, liquidator or similar official of
such Person or of all or any substantial part of the assets of such Person;
(vii) the failure by such Person generally to pay its debts as such debts become
due; (viii) the failure to obtain dismissal within 60 days of the commencement
of any Proceeding against such Person seeking (a) reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, or (b) the appointment of a trustee, liquidator,
receiver or similar official, in each case of such Person or of such Person’s
assets or any substantial portion thereof; and (ix) the taking of action by such
Person in furtherance of any of the foregoing.
 
AA-13

--------------------------------------------------------------------------------

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Insurance Proceeds” means proceeds paid by any insurer under insurance relating
to a Receivable, the related Financed Equipment or otherwise released to the
related Obligor that are to be applied to make payments of principal or interest
on such Receivable in accordance with normal servicing procedures, after
reimbursement to the Servicer for expenses recoverable under the related
insurance policy.
 
“Interest Carryover Shortfall Amount” means, with respect to any Payment Date
and an interest-bearing Class of Notes, the excess, if any, of the Interest
Distributable Amount for that Class of Notes on the immediately preceding
Payment Date over the amount in respect of interest that is actually deposited
in the Note Payment Account with respect to that Class of Notes on that
preceding Payment Date, plus, to the extent permitted by Applicable Law,
interest on the amount of interest due but not paid to such Noteholders on that
preceding Payment Date at the applicable Interest Rate for the related Interest
Period.
 
“Interest Distributable Amount” means, with respect to any Payment Date and a
Class of Notes, the sum of the Monthly Interest Distributable Amount and the
Interest Carryover Shortfall Amount for that Class of Notes for that Payment
Date.
 
“Interest Period” means, with respect to any Payment Date and the Class A-2
Notes, Class A‑3 Notes and the Class A‑4 Notes, the period from, and including,
the 15th day of the prior calendar month (or from, and including, the Closing
Date with respect to the first Payment Date) to, but excluding, the 15th day of
the current calendar month (assuming each month has 30 days).
 
“Interest Rate” means the Class A‑2 Interest Rate, the Class A‑3 Interest Rate
and the Class A‑4 Interest Rate, as applicable.
 
“Investor Report” means a report of the Servicer, delivered pursuant to Section
3.10 of the Sale and Servicing Agreement, substantially in the form of Exhibit B
thereto.
 
“IRS” means the Internal Revenue Service.
 
AA-14

--------------------------------------------------------------------------------

“Issuer” means Daimler Trucks Retail Trust 2020-1, a Delaware statutory trust,
until a successor replaces it and, thereafter, means the successor and, for
purposes of any provision contained in the Indenture and required by the TIA,
each other obligor on the Note.
 
“Issuer Basic Documents” means the Basic Documents to which the Issuer is a
party.
 
“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any Authorized Officer of the Issuer and delivered to
the Indenture Trustee by the Administrator, if signed by an officer of the
Administrator, or at the written direction of the Depositor, if signed by an
officer of the Owner Trustee.
 
“Item 1119 Party” means the Depositor, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee, the Asset Representations Reviewer and any other
material transaction party, as identified in Schedule B to the Sale and
Servicing Agreement.
 
“Lien” means any security interest, lien, claim, charge, pledge, equity or
encumbrance of any kind other than tax liens, mechanics’ or materialmen’s liens,
judicial liens and any other liens that may attach to an item of Financed
Equipment by operation of law.
 
“MBFS USA” means Mercedes-Benz Financial Services USA LLC, a Delaware limited
liability company.
 
“Monthly Interest Distributable Amount” means, with respect to any Payment Date
and any interest-bearing Class of Notes, the interest due on that Class of Notes
for the related Interest Period calculated based on the Interest Rate for that
Class of Notes for such Interest Period and the principal amount of that Class
of Notes on the preceding Payment Date, after giving effect to all payments of
principal on such Class of Notes on or prior to that Payment Date, or, in the
case of the first Payment Date, on the original principal amount of that Class
of Notes as of the Closing Date.
 
“Monthly Payment” means, with respect to any Receivable, the amount of each
fixed monthly payment payable to the obligee under such Receivable in accordance
with the terms thereof, net of any portion of such monthly payment that
represents late payment charges, extension fees, Prepayment fees or similar
items, including items that are allocable to the Supplemental Servicing Fee.
 
“Monthly Remittance Condition” means that (i) MBFS USA, or its successor, is the
Servicer and is a direct or indirect wholly owned subsidiary of Daimler AG, (ii)
there exists no Servicer Termination Event and (iii) Daimler AG’s short-term
unsecured debt is rated at least (a)  “Prime-1” by Moody’s and (b) “F1” by
Fitch.
 
“Monthly Servicing Fee” means, for any Collection Period, the fee payable to the
Servicer on the related Payment Date for services rendered during such
Collection Period, which is equal to the product of 1/12 of 1.00% (or 1/6 of
1.00% in the case of the first Payment Date) and the Pool Balance as of the
first day of that Collection Period (or as of the Cutoff Date in the case of the
first Payment Date).
 
AA-15

--------------------------------------------------------------------------------

“Monthly Trustee Fees” means the monthly fees, expenses and indemnification
amounts payable in accordance with the Basic Documents to the Trustees on each
Payment Date for the related Collection Period for performing their respective
obligations under the Basic Documents.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
 
“Net Liquidation Proceeds” means (i) all amounts received by the Servicer, from
whatever source (including Insurance Proceeds), with respect to any Defaulted
Receivable during the Collection Period in which such Receivable became a
Defaulted Receivable, minus (ii) the sum of (a) expenses incurred by the
Servicer in connection with the repossession and disposition of the related
Financed Equipment (to the extent not previously reimbursed to the Servicer) and
(b) all payments required by Applicable Law to be remitted to the related
Obligor.
 
“Net Losses” means, with respect to any Collection Period, the difference (which
may be positive or negative) of (i) the aggregate Principal Balance of all
Receivables that became Defaulted Receivables during such Collection Period and
(ii) the aggregate Net Liquidation Proceeds and Recoveries received by the
Servicer during such Collection Period.
 
“Nonrecoverable Advance” means an Advance which the Servicer determines in its
sole discretion is non-recoverable from payments made on or in respect of the
related Receivable.
 
“Note Balance” means, at any time, the aggregate principal amount of all Notes
that are Outstanding at such time or the aggregate principal amount of all Notes
of a particular Class that are Outstanding at such time, as the context
requires.
 
“Note Depository Agreement” means the agreement, dated the Closing Date, between
the Issuer and The Depository Trust Company, as the initial Clearing Agency,
relating to the Notes.
 
“Note Factor” means, with respect to each Class of Notes as of any Payment Date,
a four or more digit decimal figure equal to (i) the product of (a) the Note
Balance of such Class of Notes as of such Payment Date (after giving effect to
any reductions thereof to be made on such Payment Date) and (b) 1.000000,
divided by (ii) the original principal amount of such Class of Notes.
 
“Note Owner” means, with respect to any Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).
 
“Note Payment Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.05(a) of the Indenture.
 
“Noteholder” means the Person in whose name a Note is registered on the Note
Register.
 
AA-16

--------------------------------------------------------------------------------

“Noteholder FATCA Information” means, with respect to any Noteholder or holder
of an interest in a Note, information sufficient to eliminate the imposition of,
or determine the amount of, U.S. withholding tax under FATCA.
 
“Noteholder Tax Identification Information” means a correct, complete and
properly executed U.S. IRS Form W-9 or applicable Form W-8 (with appropriate
attachments), or any successor form, as applicable.
 
“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.
 
“Obligor” means, with respect to (i) any Receivable other than a Dealer Loan,
the purchaser or co‑purchasers of the related Financed Equipment purchased in
part or in whole by the execution and delivery of a Receivable, (ii) any
Receivable represented by a Dealer Loan, the borrower under the related Dealer
Agreement or (iii) in each case, any other Person who owes or may be liable for
payments under such Receivable.
 
“Officer’s Certificate” means, with respect to the Depositor, the Servicer or
any other entity, a certificate signed by an Authorized Officer of the
Depositor, the Servicer or such other entity, as the case may be.
 
“Opinion of Counsel” means a written opinion of counsel who may, except as
otherwise provided in a Basic Document, be an employee of or counsel to MBFS
USA, the Depositor or any of their respective Affiliates and, in the case of an
opinion of counsel to be delivered to a party to the Basic Documents or another
entity, (i) is delivered by counsel reasonably acceptable to the related
recipient and (ii) is addressed to such recipient.
 
“Optional Purchase” means the exercise by the Servicer of its option to purchase
all remaining Receivables from the Issuer on any Payment Date following the last
day of a Collection Period as of which the Note Balance of the Notes is 5% or
less of the Initial Note Balance.
 
“Original Trust Agreement” means the Trust Agreement, dated as of February 6,
2020, between the Depositor and the Owner Trustee, pursuant to which the Issuer
was created.
 
“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:
 
(i)            Notes theretofore canceled by the Note Registrar or delivered to
the Note Registrar for cancellation;
 
(ii)           Notes or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Indenture Trustee or
any Paying Agent in trust for the Noteholders; provided, however, that if such
Notes are to be redeemed, notice of such redemption must have been duly given
pursuant to the Indenture or provision for such notice must have been made in a
manner satisfactory to the Indenture Trustee; and
 
AA-17

--------------------------------------------------------------------------------

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
Protected Purchaser;
 
provided, however, that in determining whether the Noteholders of the requisite
principal amount of the Notes Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture or under
any other Basic Document, Notes owned by the Issuer, any other obligor upon the
Notes, the Depositor, the Seller, the Servicer or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding unless all of
the Notes of the related Class or Classes are owned by the Issuer, any other
obligor upon the Notes, the Depositor, the Seller, the Servicer or any of their
respective Affiliates, except that, in determining whether the Indenture Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Responsible Officer of
the Indenture Trustee knows to be so owned shall be so disregarded.  Notes so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, any other obligor upon the Notes, the Depositor, the Seller, the
Servicer or any of their respective Affiliates.
 
“Owner Trust Estate” means the $1 capital contribution from the Depositor and
the Trust Property.
 
“Owner Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, and
any successor in such capacity.
 
“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make or cause to be made payments to and
distributions from the Collection Account, the Note Payment Account and the
Reserve Fund, including payments of principal or interest on the Notes or the
Certificates on behalf of the Issuer.  The Indenture Trustee shall be the
initial Paying Agent.
 
“Payment Date” means the date on which the Issuer will pay interest and
principal on the Notes, which will be the 15th day of each month or, if any such
day is not a Business Day, the next Business Day, commencing April 15, 2020.
 
“Permitted Lien” means, with respect to any Receivable or Financed Equipment,
any tax lien, mechanics’ lien or lien that attaches to a Receivable or Financed
Equipment by operation of law and arises solely as a result of an action or
omission of the related Obligor.
 
“Performance Certification” means each certification delivered to the Certifying
Person pursuant to Section 9.06 of the Sale and Servicing Agreement.
 
“Person” means any legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, limited liability partnership, trust, unincorporated organization or
government or any agency or political subdivision thereof, or any other entity
of whatever nature.
 
AA-18

--------------------------------------------------------------------------------

“Personally Identifiable Information” has the meaning stated in the Asset
Representations Review Agreement.
 
“Pool Balance” means, as of any date, the aggregate Principal Balance of the
Receivables as of such date; provided, however, that if the Receivables are
purchased by the Servicer pursuant to Section 8.01(a) of the Sale and Servicing
Agreement or are sold or otherwise liquidated by the Indenture Trustee following
an Event of Default pursuant to Section 5.04 of the Indenture, the Pool Balance
shall be deemed to be zero as of the last day of the Collection Period during
which such purchase, sale or other liquidation occurs.
 
“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.06 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.
 
“Prepayment” means any prepayment, whether in part or in full, in respect of a
Receivable.
 
“Principal Balance” means, with respect to any Receivable as of any date, the
Amount Financed under such Receivable minus the sum of (i) that portion of all
Monthly Payments actually received on or prior to such date allocable to
principal using the Simple Interest Method and (ii) any Prepayment applied to
reduce the unpaid principal balance of such Receivable; provided, however, that
the Principal Balance of a (a) Defaulted Receivable shall be zero as of the last
day of the Collection Period during which it became a Defaulted Receivable and
(b) Purchased Receivable shall be zero as of the last day of the Collection
Period during which it became a Purchased Receivable.
 
“Priority Principal Distributable Amount” means, with respect to any Payment
Date, the excess, if any, of the Note Balance of the Notes as of such Payment
Date (before giving effect to any payments made to Noteholders on that Payment
Date) over the Pool Balance as of the last day of the preceding Collection
Period; provided, however, that the Priority Principal Distributable Amount for
each Payment Date on and after the Final Scheduled Payment Date for any Class of
Notes will not be less than the amount that is necessary to reduce the
outstanding principal balance of such Class of Notes to zero.
 
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Prospectus” means the prospectus, dated March 11, 2020, relating to the initial
offer and sale of the Notes.
 
“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.
 
“Provided Information” means, with respect to (i) the Indenture Trustee, the
Servicing Criteria Assessment provided under Section 9.05 of the Sale and
Servicing Agreement by or on behalf of the Indenture Trustee and (ii) the
Servicer, the information provided pursuant to Sections 3.11 and 3.12 of the
Sale and Servicing Agreement, by or on behalf of the Servicer. “PTCE” means
Prohibited Transaction Class Exemption.
 
AA-19

--------------------------------------------------------------------------------

“PTCE 95-60” means Prohibited Transaction Class Exemption 95-60.
 
“Purchase Amount” means, for a Receivable, an amount equal to the sum of (i) the
Principal Balance of such Receivable plus (ii) the amount of accrued but unpaid
interest on such Principal Balance at the related stated rate of interest to the
last day of the Collection Period of repurchase or purchase.
 
“Purchased Receivable” means a Receivable purchased or repurchased, as
applicable, as of the last day of a Collection Period as to which payment of the
Purchase Amount has been made by the Servicer pursuant to Section 3.03, 3.08 or
8.01 of the Sale and Servicing Agreement or by the Seller pursuant to Section
2.05 of the Sale and Servicing Agreement or Section 3.04 of the Receivables
Purchase Agreement.
 
“Purchaser” means Daimler Retail Receivables, in its capacity as purchaser of
the Receivables under the Receivables Purchase Agreement, and its successors in
such capacity.
 
“Purchaser Basic Documents” means the Basic Documents to which the Purchaser is
a party.
 
“QIB” means a Qualified Institutional Buyer, as defined under Rule 144A of the
Securities Act.
 
“Rating Agency” means Moody’s or Fitch; provided, however, that if either of
Moody’s and Fitch cease to exist, Rating Agency shall mean any nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer to replace such Person, written notice of which designation shall
have been given to the Depositor, the Servicer and the Trustees.
 
“Rating Agency Condition” means with respect to any action and each Rating
Agency, either (i) written confirmation by that Rating Agency that such action
will not cause such Rating Agency to qualify, reduce or withdraw any of its
then-current ratings assigned to the Notes or (ii) that such Rating Agency has
been given at least ten days’ prior written notice of such action and such
Rating Agency has not issued any written notice that such action would cause
such Rating Agency to qualify, reduce or withdraw any of its then-current
ratings assigned to the Notes.
 
“Receivable” means each installment sale contract or loan identified on the
Schedule of Receivables.
 
“Receivable Files” has the meaning specified in Section 2.06 of the Sale and
Servicing Agreement.
 
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of March 1, 2020, between the Seller and the Purchaser.
 
AA-20

--------------------------------------------------------------------------------

“Receivables Purchase Price” means the amount set forth with respect to such
price in Section 2.02 of the Receivables Purchase Agreement.
 
“Record Date” means, with respect to (i) the Certificates and any Payment Date,
the close of business on the Business Day immediately preceding such Payment
Date and (ii) the Notes and any Payment Date or Redemption Date, the close of
business on the Business Day preceding such Payment Date or Redemption Date;
provided, however, that if Definitive Notes have been issued pursuant to Section
2.12 of the Indenture, Record Date shall mean, with respect to any Payment Date
or Redemption Date, the last day of the preceding Collection Period.
 
“Recoveries” means, with respect to any Collection Period following the
Collection Period in which a Receivable became a Defaulted Receivable, (i) all
amounts received by the Servicer from whatever source (including Insurance
Proceeds) with respect to such Defaulted Receivable during such Collection
Period, minus (ii) the sum of (a) expenses incurred by the Servicer in
connection with the repossession and disposition of the related Financed
Equipment (to the extent not previously reimbursed to the Servicer) and (b) all
payments required by Applicable Law to be remitted to the related Obligor.
 
“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Payment Date specified by the Servicer
pursuant to such Section.
 
“Redemption Price” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid principal amount
of the Notes redeemed plus accrued and unpaid interest thereon through the
related Interest Period at the related Interest Rates.
 
“Regular Principal Distributable Amount” means, with respect to any Payment
Date, an amount equal to the lesser of (i) the Note Balance of the Notes on that
Payment Date (before giving effect to any payments of principal made to
Noteholders on that Payment Date) and (ii) an amount equal to the amount, if
any, by which the Note Balance of the Notes on that Payment Date (before giving
effect to any payments of principal made to Noteholders on that Payment Date)
exceeds the excess, if any, of the Pool Balance as of the last day of the
related Collection Period minus the Target Overcollateralization Amount, less
the amount of any Priority Principal Distributable Amount.
 
“Regulation AB” means subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, subject to such clarification and
interpretation as has been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be
provided by the Commission or its staff from time to time.
 
“Regulation RR” means 17 C.F.R. 246.1, et seq. implementing the credit risk
retention requirements of Section 15G of the Exchange Act.
 
“Reportable Event” means any event required to be reported on Form 8-K,
including each event specified on Part III of Schedule C (i) for which such
Person is the responsible party and (ii) of which such Person (or in the case of
the Indenture Trustee, as Responsible Officer of such Person) has actual
knowledge.
 
AA-21

--------------------------------------------------------------------------------

“Representatives” means Citigroup Global Markets Inc., BNP Paribas Securities
Corp. and SMBC Nikko Securities America, Inc., each in its capacity as
representative of the Underwriters.
 
“Repurchase Request” means a request by a Requesting Party to the Seller to
repurchase a Receivable due to an alleged breach of a representation and
warranty set forth in Section 3.03 of the Receivables Purchase Agreement and
Exhibit A of the Sale and Servicing Agreement.
 
“Requesting Party” means the Issuer, the Owner Trustee, the Indenture Trustee
(acting at the direction of the Noteholders or Note Owners in accordance with
Section 3.17(a) of the Sale and Servicing Agreement), any Noteholder or a Note
Owner who provides to the requested party a written certification stating that
such Noteholder is an owner of a Note or such Note Owner is a beneficial owner
of a Note, together with supporting documentation such as a trade confirmation,
an account statement, a letter from a broker or dealer verifying ownership or
another similar document evidencing ownership of a Note, in each case reasonably
satisfactory to the requested party.
 
“Required Payment Amount” has, with respect to each Payment Date, the meaning
specified in Section 4.08(a)(vii) of the Sale and Servicing Agreement.
 
“Required Rating” means, with respect to any entity, that the short-term credit
rating of such entity is rated “Prime-1” by Moody’s and “F1+” by Fitch.
 
“Reserve Fund” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Reserve Fund Amount” means, with respect to any Payment Date, the amount on
deposit in and available for withdrawal from the Reserve Fund on such Payment
Date (after giving effect to all deposits to and withdrawals from the Reserve
Fund on the preceding Payment Date (or, in the case of the first Payment Date,
the Closing Date), including all interest and other investment earnings (net of
losses and investment expenses) earned on such amount on deposit therein during
the related Collection Period.
 
“Reserve Fund Deficiency” means, as of any date, the excess of the Reserve Fund
Required Amount over the Reserve Fund Amount.
 
“Reserve Fund Deposit” means an amount equal to $2,750,014.01 (i.e., 0.25% of
the Cutoff Date Pool Balance).
 
“Reserve Fund Draw Amount” means, with respect to any Payment Date and the
related Collection Period, the lesser of (i) the amount, if any, by which the
Required Payment Amount exceeds Available Collections and (ii) the Reserve Fund
Amount (before giving effect to any deposits to or withdrawals from the Reserve
Fund on such Payment Date); provided, however, that the Reserve Fund Draw Amount
shall equal the Reserve Fund Amount if (a) after applying Available Collections
to pay all amounts due and payable to the Servicer and the Trustees on such
Payment Date, the sum of the remaining Available Collections and the Reserve
Fund Amount equals or exceeds the sum of the Note Balance and accrued and unpaid
interest thereon on such Payment Date or (b) on the last day of such Collection
Period the Pool Balance is zero.
 
AA-22

--------------------------------------------------------------------------------

“Reserve Fund Property” means the Reserve Fund and all amounts, securities,
investments, Financial Assets and other property deposited in or credited to the
Reserve Fund.
 
“Reserve Fund Required Amount” means, (i) for any Payment Date on which the Note
Balance is greater than $0, $2,750,014.01 (i.e., 0.25% of the Cutoff Date Pool
Balance) or (ii) if the Notes have been paid in full, $0; provided, however,
that the Reserve Fund Required Amount may not exceed the Note Balance.
 
“Responsible Officer” means, in the case of (i) the Indenture Trustee, any
officer within the Corporate Trust Office of the Indenture Trustee with direct
responsibility for the administration of the Indenture, including any principal,
managing director, president, Vice President, assistant treasurer, assistant
secretary or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above-designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and (ii) the Owner Trustee, any officer in the Corporate
Trust Office of the Owner Trustee with direct responsibility for the
administration of the Issuer and, with respect to a particular corporate trust
matter, any other officer of the Owner Trustee to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.
 
“Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Procedures to be Performed” in Schedule A of the Asset
Representations Review Agreement for each Review Asset as further described in
Section 3.03 thereof.
 
“Review Assets” means those Receivables identified by the Servicer pursuant to
Section 3.16 of the Sale and Servicing Agreement as requiring a Review by the
Asset Representations Reviewer following receipt of a Review Notice according to
Section 3.01 of the Asset Representations Review Agreement.
 
“Review Notice” means the notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.02 of the Indenture.
 
“Review Report” has the meaning stated in Section 3.04 of the Asset
Representations Review Agreement.
 
“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of March 1, 2020, among the Issuer, the Depositor, the Seller and the Servicer.
 
“Sarbanes-Oxley Certification” means the certification concerning the Issuer, to
be signed by an officer of the Servicer or the Depositor and submitted to the
Commission pursuant to the Sarbanes-Oxley Act of 2002.


AA-23

--------------------------------------------------------------------------------

“Schedule of Receivables” means the schedule of Receivables attached as Schedule
A to the Receivables Purchase Agreement.
 
“Secretary of State” means the Secretary of State of the State of Delaware.
 
“Securities” means the Notes and the Certificates.
 
“Securities Act” means the Securities Act of 1933 and the regulations
promulgated thereunder.
 
“Securities Intermediary” means U.S. Bank National Association, in its capacity
as Securities Intermediary under the Indenture.
 
“Securitization Transaction” means any transaction involving a sale or other
transfer of receivables directly or indirectly to an issuing entity in
connection with an issuance of publicly offered or privately placed, rated or
unrated asset-backed securities.
 
“Security Entitlement” has the meaning specified in Section 8‑102(a)(17) of the
UCC.
 
“Securityholders” means the Noteholders and the Certificateholders.
 
“Seller” means MBFS USA, in its capacity as seller of the Receivables under the
Receivables Purchase Agreement or the Sale and Servicing Agreement, as the case
may be, and its successors in such capacity.
 
“Seller Basic Documents” means the Basic Documents to which the Seller is a
party.
 
“Servicer” means MBFS USA, in its capacity as Servicer under the Sale and
Servicing Agreement, and its successors in such capacity.
 
“Servicer Basic Documents” means the Basic Documents to which the Servicer is a
party.
 
“Servicer Termination Event” has the meaning specified in Section 7.01 of the
Sale and Servicing Agreement.
 
“Servicer Termination Notice” means a notice given to the Servicer pursuant to
Section 7.01 of the Sale and Servicing Agreement terminating all rights and
obligations of the Servicer under the Sale and Servicing Agreement, other than
the indemnification obligations of the Servicer under Section 6.02 of the Sale
and Servicing Agreement, which shall survive such termination.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
 
“Servicing Criteria Assessment” means a report of the Indenture Trustee’s
assessment of compliance with the applicable Servicing Criteria during the
immediately preceding calendar year, as set forth under Rules 13a 18 and 15d-18
under the Exchange Act and Item 1122 of Regulation AB.
 
AA-24

--------------------------------------------------------------------------------

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers attached to an Officer’s Certificate
furnished on the Closing Date to the Trustees by the Servicer, as such list may
be amended from time to time by the Servicer in writing.
 
“Similar Law” means any United States federal, State or local law that imposes
requirements similar to Title I of ERISA or Section 4975 of the Code.
 
“Simple Interest Method” means the method of allocating a fixed level payment
between principal and interest, pursuant to which a portion of such payment is
allocated to interest in an amount equal to the product of the stated interest
rate of the related Receivable multiplied by the unpaid Principal Balance of
such Receivable multiplied by the period of time (expressed as a fraction of a
year, based on either the actual number of days in the applicable calendar month
and a 365‑day year or a 30-day month and a 360-day year, as applicable) elapsed
since the preceding payment was made and the remainder of such payment is
allocated to principal.
 
“Simple Interest Receivable” means any Receivable under which each payment is
allocated between principal and interest in accordance with the Simple Interest
Method.
 
“State” means any of the 50 states of the United States or the District of
Columbia.
 
“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 7.02 of the Sale and Servicing Agreement.
 
“Supplemental Servicing Fee” means the sum of (i) all extension fees charged in
connection with extensions of Receivables and (ii) any administration fees and
charges and all late payment fees, Prepayment fees, returned instrument or
automatic clearing house transaction charges, purchase option fees, service
fees, disposition fees, termination fees and any similar charges actually
collected (from whatever source) on the Receivables.
 
“Target Overcollateralization Amount” means, with respect to any Payment Date,
$94,600,605.11 (i.e., 8.60% of the Cutoff Date Pool Balance).
 
“Test Complete” has the meaning stated in Section 3.03(c) of the Asset
Representations Review Agreement.
 
“Test Fail” has the meaning stated in Section 3.03(a) of the Asset
Representations Review Agreement.
 
“Test Pass” has the meaning stated in Section 3.03(a) of the Asset
Representations Review Agreement.
 
“Total Servicing Fee” means, for any Collection Period and the related Payment
Date, the sum of (i) the Monthly Servicing Fee for such Collection Period and
(ii) all accrued but unpaid Monthly Servicing Fees for one or more prior
Collection Periods.
 
AA-25

--------------------------------------------------------------------------------

“Total Trustee Fees” means, for any Collection Period and the related Payment
Date, with respect to each of the Trustees, the sum of (i) the Monthly Trustee
Fees for such Collection Period and (ii) all accrued but unpaid Monthly Trustee
Fees for the previous Collection Period.
 
“Transfer” means a sale, transfer, assignment, participation, pledge or other
disposition of a Certificate.
 
“Transition Costs” means the reasonable costs and expenses (including reasonable
attorneys’ fees but excluding overhead) incurred or payable by the Successor
Servicer in connection with the transfer of servicing (whether due to
termination, resignation or otherwise), including allowable compensation of
employees and overhead costs incurred or payable in connection with the transfer
of the Receivable Files or any amendment to the Sale and Servicing Agreement
required in connection with the transfer of servicing.
 
“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References to specific provisions of
proposed or temporary Treasury Regulations shall include analogous provisions of
final Treasury Regulations or other successor Treasury Regulations.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
March 1, 2020, between the Depositor and the Owner Trustee.
 
“Trust Estate” means all money, instruments, rights, and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including all property and
interests Granted to the Indenture Trustee), including all proceeds thereof.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specifically provided in the Indenture.
 
“Trust Property” means, as of any date, the Receivables and other property
related thereto sold, transferred, assigned and conveyed to the Issuer pursuant
to Section 2.01(a) of the Sale and Servicing Agreement.
 
“Trustee” means either the Owner Trustee or the Indenture Trustee, as the
context requires.
 
“Trustees” means the Owner Trustee and the Indenture Trustee.
 
“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction.
 
“Underwriters” mean the underwriters named in the Underwriting Agreement.
 
“Underwriting Agreement” means the Underwriting Agreement, dated March 11, 2020,
among the Depositor, MBFS USA and the Representatives
 
“United States” or “U.S.” means the United States of America.
 
“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President”, who is a duly elected officer of such Person.
 


AA-26


--------------------------------------------------------------------------------